 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent is an employerwithinthe meaning of Section2(2) of the Act.2.RocklandPrinting Specialties& Paper ProductsUnion,Local 643,is a labororganization within the meaning of Section2(5) of the Act.3.By discriminating in regard to hire and tenure of employment of employees,therebydiscouragingmembershipin a labor organization,theRespondent hasengaged in and is engaging in unfairlaborpractices within the meaning of Section8(a)(3) and(1) of the Act.4.TheRespondent did notviolateSection 8(a) (4) of the Act.5.The aforesaid labor practicesare unfairlabor practices within themeaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]UnitedMine Workers of America;UnitedMine Workers ofAmerica,District 31; and United Mine Workers of America,Local 2311andBlue Ridge Coal Corporation;Louis Marra,d/b/aM & T Coal Company; Louis, Sammie,and RobertMarra, Partners,d/b/aMarra Bros.Coal Co.; James W.Thompson,d/b/a Thompson Coal and Construction; andChester Sinsel,d/b/a Sinsel Coal Co.Cases Nos. 6-CB-466,6-CB-467, 6-CB-468, 6-CB-469, and 6-CB-482. September 09,1960DECISION AND ORDEROn July 14, 1959, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents, United Mine Workers of America, and United MineWorkers of America, District 31, had engaged in and were engagingin certain unfair labor practices and recommending that they ceaseand desist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report, attached hereto.The TrialExaminer also found that the Respondent, United Mine Workers ofAmerica, Local 2311, had not engaged in any unfair labor practicesand recommended dismissal of the complaint with respect to it.Thereafter, the Respondents filed exceptions to the IntermediateReport together with supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe cases and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications.1.We agree with the Trial Examiner's conclusions that the 6-monthlimitation period of Section 10 (b) began to run against the Interna-tional from the time the original charge was filed and served against129 NLRB No. 19. UNITEDMINE WORKERSOF AMERICA, ETC.147it on June 12, 1958. The charges in Cases Nos. 6-CB-466, 6-CB-467,and 6-CB-468 were filed on June 11, 1958. The charge in Case No.6-CB-482 was filed on September 4,1958. All of these charges namedonly District 31 as the labor organization against which the chargewas brought.The charge in Case No. 6-CB-469 was filed on June12, 1958, and named the "United Mine Workers, Harry Myers and itsand his agents. . . ."On November 19, 1958, the charges in CasesNos. 6-CB-466, 6-CB-467, 6-CB-468 were amended and the Interna-tional was added as a Party Respondent. On the same date, the chargein Case No. 6-CB-469 was amended and the International and District31 were separatelynamed asparties.On November 24, 1958, thecharge in Case No. 6-CB-482 was also amended to add the Interna-tional as a Party.The International contends that a complaint could properly beissued against it only for violations occurring within the six monthsprior to the filing and service of the amended charges in Cases Nos.6-CB-466, 6-CB-467, 6-CB-468, and 6-CB-482 since, in those cases,itwas first added as a Respondent in the amended charges. There isno merit to this contention. It is well settled that a charge is not apleading to be governed by technical rules of procedure, but is merelydesigned to set in motion the Board's investigatory machinery inorder to determine whether a complaint should issue.' In these cases,a charge was filed and served on the International almost contem-poraneously with the charges filed against District 31. Since all ofthe charges in these cases alleged the commission of similar violationswhich are found herein to have been part of a related pattern ofunlawfulactivity, we find that service of one charge on the Interna-tionalwas sufficientto invoke the Board's jurisdiction and open theproceeding for full investigation.'Thereafter, the Board couldproperlyissue a complaint alleging as unfairlabor practices allconduct by the International which occurred after the cutoff dateestablished by the first charge and which was related to the unfairlabor practicesallegedin the first charge.'Accordingly, we' find1N.L.R.B. v. Indiana&Michigan Electric Company,318 U.S.9,17-18;N.L.R B. v.We8temBoot&Shoe Company,190 F. 2d 12,13;N.L.R B. v. T. A. Mcaahey,Sr.; et at.,d/b/a Columbus Marble Works,233 F. 2d 406, 408-409.2Ferro Stamping and ManufacturingCo.,93NLRB 1459, 1463;TriboroCartingCorporation,117 NLRB 775.'SeeN.L.R.B.v.Pant Milling Co.,360 U.S. 301;National Licorice Company v.N.L R B.,309 U.S. 350;N.L R.B. v. Gaynor News Company,Inc.,197 F. 2d 719.4 BoardMemberRodgers dissents on this point.He agrees with the International'scontention that a complaint cannot lawfully be issued against it for violations occurringmore than 6 months before the filing and service of the amended charges in Cases Nos.6-CB-466, 6-CB-467,6-CB-468, and 6-CB-482.He rejects the"almost contemporane-ous" service theory of his colleagues, noting specifically that Section10(b) of the Actbars issuance of a complaint based upon any unfair labor practice occurring more than6 months prior to the filing and service of a charge"upon the person againstwhom suchchargeismade. . . ."[Emphasis supplied.]He also notes that his colleagues'decisionon this point is inconsistent with the recent decision of the Board inThe H. K. FergusonCompany case,124 NLRB 544.Accordingly, he would find that the complaint could 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the filing and service of a charge naming the International asParty Respondent in Case No. 6-CB-469 was adequate to establishthe limit of the Section 10(b) period and that a complaint couldproperly be issued against the International for all related violationsoccurring 6 months prior to June 12, 1958.We disagree with our dissenting colleagues' view that this findingis based on the theory that the first charge which named the Interna-tional was served at almost the same time as three of the four chargeswhich did not name the International.Rather, it rests on the groundthat the unlawful conduct of the International was part of a relatedpattern and that the filing of one charge naming the International wassufficient to establish the limit of the Section 10 (b) period for allunfair labor practices related in those alleged in the first charge.Nordo we agree that our decision on this point is inconsistent with therecent Board decision inThe H. K. Ferguson Company.The crucialdistinction between theFergusoncase and this case is that here theInternational was named as a Party in one of the early charges, whileinFergusonthe International was not named at all as a Party Re-spondent until the second amended charge.2.The Trial Examiner found that certain individuals were agentsof both District 31 and the International during the period in whichthe violations occurred.'We agree with his findings except as to LeeShoulders and Aussie Kimber.Although there is evidence thatShoulders and Kimber participated in misconduct both on and awayfrom the picket line, the evidence is not sufficient to support a findingthat they did so as agents of the Respondents. Therefore, we do notattribute to Respondents the responsibility for any activity awayfrom the picket line which occurred when the only identified "agents"present were Shoulders and Kimber.63.We agree with the Trial Examiner that the Respondents re-strained and coerced the employees of the Charging Companies inviolation of Section 8(b) (1) (A) of the Act. In so doing, we relyon the various incidents fully described in the Intermediate Reportconsisting of assaults, mass picketing, threats, and blocking of ingressand egress.However, we do not agree with the Trial Examiner thatthe Respondents should be held responsible for the incident in mid-properly be issued against the International only for violations on and after May 21,1958, in Cases Nos.6-CB-466, 6-CB-467, and 6-CB-468, and on and after May 26, 1958,in Case No.6- CB-482.6 In its brief,the International challenges the Trial Examiner's statement that it con-cedes thatCappellini, Gladski,Murray, and Zivkovich were agents of the Internationalaswell asDistrict 31.However,assuming the Respondent did not make such a con-cession, it is quiteclear from the recordthatthe four International representatives whowere appointed by the Internationaltowork with District31were agents of theInternational as well as District 31.9 CentralMassachusetts Joint Board,TextileWorkersUnion of America, AFL-CIO(Chas.Weinstein Company, Inc),123NLRB 590. Cf.UnitedElectrical,Radso &Machine Workers of America,Local 914 (American Rubber Products Corporation),106NLRB 1372,footnote 1. UNITED MINE WORKERS OF AMERICA,ETC.149June 1958 when Howard C. Williams was stopped on the GraftonCoal Road by a group of 10 to 12 men and told that he should bearmed the next time he sought to report for work "because we havegot guns ...we will kill you."This incident occurred more than amile distant from the entrance to the Marra Brothers mine, andWilliams was unable to identify any of the men present.Under thesecircumstances,and particularly in view of the facts that there wasno union agent present who might have repudiated the threat and noevidence that the men who made the threat were pickets, we do notattribute responsibility for this incident to the Respondents.4.The Trial Examiner recommended the entry of a "broad order"calling on the Respondents to cease and desist from restraining andcoercing not only the employees of the five Charging Employers, butalso "any other employees engaged in mining operations within thegeographical limits of District 31, . . ." in the exercise of rightsguaranteed them by Section 7 of the Act.He'also recommended thatthe Respondents cease and desist from"in any manner restrainingand coercing"any employees in their right,guaranteed by Section 7of the Act,to refrain from any or all of the concerted activities.Under the circumstances of these cases,we believe such an order isjustified.We havefound that the Respondents have engaged in vio-lations against the employees of the fiveChargingParties.Therewas also evidence that the Respondents were engaged contemporane-ously in a similar organizational campaign against four other em-ployers, Riley CoalCompany, P & J Coal Company, C & P CoalCompany, and Craigmoor Coal Company.Furthermore SergeantKarickhoff of theWestVirginia State Police testifiedthat HarryMyers told him the Respondents". . .were organizing the smallmines, that that was a start in Barbour County, and he [Myers]named other mines where they were going . . . ."Another Statepoliceman,Sergeant Pike, testified to the following conversation withMyers: "He indicated to me that the pickets would be there untilhe unionized the mines, if it took a long time.He indicated to me hehad a millionand a half tons of non-union coal out off and he wasgoing to unionize them or keep them cut off."In view of these facts,and the record as a whole,we believe that the conduct of the Re-spondents evidences as a generalized scheme against all nonunionmines within the jurisdiction of District 31 which can be remediedonly by the entry of a broad order.?ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor7 Cf.Communications Workers of America, AFL-CIO,et al.(Ohio Consolidated Tele.Co.) v. N.L.R.B., 362 U.S. 479;N L R B. v. United Mine Workers of America, Distrirt 31,at al. (L. E. Cleghorn),198 F. 2d 389(C.A. 4) cert.denied 844 U.S. 884. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDRelations Board hereby orders that the Respondents, United MineWorkers of America, and the United Mine Workers of America,District 31, their officers, representatives, agents, successors, andassigns shall:1.Cease and desist from :(a)Restraining and coercing the employees, or any of them, ofBlue Ridge Coal Corporation, M & T Coal Company, Marra Bros.Coal Co., Thompson Coal and Construction, and Sinsel Coal Co., orany other employees engaged in mining operations within the geo-graphical limits of the jurisdiction of District 31, United MineWorkers of America, in the exercise of the rights guaranteed themby Section 7 of the Act, by exerting force, or committing acts of forceand violence against said employees, or any of them, or by using orthreatening to use force or violence, or by taking or threatening totake punitive action or economic reprisals against any of said em-ployees, unless said employees join in the concerted activities or be-come members of said District 31 or its affiliated locals.(b) In any manner restraining and coercing said employees or anyof them, in the exercise of their right to refrain from any or all ofthe concerted activities guaranteed them by Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post in conspicuous places in the business offices of District 31,United Mine Workers of America, where notices and communicationstomembers are customarily posted, copies of the notice attachedhereto marked "Appendix A." 8 Copies of the notice, to be furnishedby the Regional Director for the Sixth Region, shall, after beingsigned by official representatives of United Mine Workers of America,and of District 31, United Mine Workers of America, be posted andmaintained for a period of 60 days thereafter. Reasonable steps shallbe taken by the Respondents, to insure that said notices are not altered,defaced, or covered by any other material.(b)Sign, as aforesaid, and mail sufficient copies of the said notice,attached hereto marked "Appendix A," to the Regional Director forthe Sixth Region, for posting, the employers operating said mines andtipples being willing, at each of the mines and tipples involved in thisproceeding in the places- thereat where notices, bulletins, or commu-nications to the employees of said mines and tipples are customarilyposted.Such copies of the notice shall be furnished Respondents bythe said Regional Director.(c)Sign, as aforesaid, and forward to each local of District 31,or United Mine Workers of America, a copy of the notice attached9In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." UNITED MINE WORKERS OF AMERICA, ETC.151hereto marked "Appendix A," with accompanying instructicns direct-ing and ordering the proper officers of the local to post and maintainsame for a period of 60 consecutive days thereafter, at the office,headquarters, or meeting place or places of said local, in the placethereat where notices, bulletins, and communications to members ofthe local are customarily posted, or, if the local does not have an office,headquarters, or regular place of meeting, or place where communica-tions to the members are customarily posted, that said notice becommunicated to the membership of the local in the manner, and bythe means, in which notices, bulletins, or communications are cus-tomarily transmitted to its members.Copies of the notice for suchpurpose shall be furnished Respondents by the said Regional Director.(d)Cause a copy of said notice to be printed, at the expense of theaforesaid Respondents, in a newspaper of general circulation withinthe terriorial jurisdiction of District 31.(e)Notify the Regional Director for the Sixth Region, in writing,within 10 days from the date of this Order, what steps the Respondentshave taken to comply herewith.IT IS FURTHERORDEREDthat the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent Local 2311, UnitedMine Workers of America, violated Section 8 (b) (1) (A) of the Act,or that William Maddix, Lee Shoulders, and Aussie Limber wereagents of any of the Respondents herein.MEMBER KIMBALL took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify you that :WE, United Mine Workers of America and United Mine Work-ers of America, District 31, our officers, representatives, and agentsWILL NOT restrain and coerce the employees engaged in any of themining operations of Blue Ridge Coal Corporation, M & T CoalCompany, Marra Bros. Coal Co., Thompson Coal and Construc-tion, and Sinsel Coal Co., or any other employees engaged inmining operations within the organizing jurisdiction of District31, United Mine Workers of America, in the exercise by them ofthe rights guaranteed to them in Section 7 of the National LaborRelations Act, by using or threatening them with force or violence,barring their ingress and egress to and from work, physicallypreventing them from working, or threatening punitive action 152DECISIONSOF NATIONAL LABORRELATIONS BOARDor reprisals against them unless they become members of theUnited Mine Workers of America,FURTHER,WE WILL NOT in any manner restrain and coerce said-employees,or any of them, in the exercise of their right to refrainfrom any or all of the concerted activities guaranteed to them by-Section 7 of the National Labor Relations Act, as amended.UNITED MINE WORKERS OF AMERICA,Union.Dated----------------By-------------------------------------(Representative)(Title)UNITED MINE WORKERS OF AMERICA,DISTRICT 31,Union.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the Trial Examiner-on a consolidated complaint of the General Counsel and answers of the Respondents(herein called International, District 31, and Local 2311, respectively), at a hearingin Clarksburg, West Virginia, which began on February 9 and closed on March 5,1959.The issues litigated were whether the Respondents had violated Section8(b)(1) (A) of the Act.At the close of the hearing the General Counsel arguedorally; oral argument was waived by the Respondents.Motions to dismiss, made atthe close of the hearing, were taken under advisement.They are disposed of asappears hereinafter in this report.'On May 8, 1959, counsel for the International,and on May 11, counsel for District 31 and Local 2311, filed able and compre-hensive briefs on all points involved herein.On the latter date the General Counselfiled a memorandum of points and authorities.Upon the entire record and from my observation of the witnesses, I hereby make-the following:FINDINGS OF FACTI.COMMERCEEach of the Charging Parties named herein is engaged in the business of mining,.producing, processing, and distributing coal from various mines located in Barbourand Taylor Counties, West Virginia.The facts as to their business operations,iAt the close of the hearing District 31 and Local 2311 also renewed certain motions to-dismiss which had been denied earlier. In so doing, these Respondents moved for a dis-missal on the grounds that the amended charges, complaint, and notice of consolidationwere not duly and legally served according to law ; (2) the complaint did not state factsconstituting any alleged unfair labor practices within the meaning of the Act; (3) thecomplaint was issued in violation of Section 10(b) of the Act because it was based uponalleged unfair labor practices occurring more than 6 months prior to the filing of thecharges with the Board; and (4) various motions made earlier to sever the cases, tostrike allegations, and for particulars should have been grantedThere is no merit toany of these contentions and the motion to dismiss as to District 31 and Local 2311,insofar as it is based upon these grounds, is now denied.N.L R.B. v. United Mine-Workers of America, District31, et al.,198 F. 2d 389, 390 (C.A. 4), cert.denied, 344-U.S. 884, enfg.United Mine Workers of America, District31, et al.(L. R. (Jieghorn),_95 NLRB 546, 547, 549. UNITED MINE WORKERS OF AMERICA, ETC.153based on the credible testimony and financial records which were offered at thehearing, are set forth below.Blue Ridge Coal Corporation,herein called Blue Ridge,is a West Virginia corpo-ration which operates two deep mines and a tipple in Taylor County. In April1958, at the outset of the dispute out of which the present proceeding arose, it hadapproximately 43 employees. Its principal customer is Niagara Mohawk Power-Company, of Albany, New York, to whom approximately 95 percent of its produc-tion is shipped each year. In 1958 its out-of-State sales totaled $67,937.56; during1957they exceeded that figure.Louis, Sammie,and Robert Marra are partners doing business as Marra Bros.Coal Company, herein called Marra Brothers.The partnership operates one deepmine and a tipple in Barbour County. The latter is located on a siding of theBaltimore&Ohio Railroad and most of the partnership's coal production is shipped-on cars of that carrier to points in New York,Pennsylvania,and New Jersey. In1958 it received$52,939.93 from one broker alone, Louis Gulotta&Company, ofNew York, New York, for coal sold and shipped out of the State of West Virginia.'There was further credible testimony that in1957the out-of-State shipments of the,partnership likewise exceeded$50,000.M & T Coal Company, herein called M & T,is a propietorship,owned by LouisMarra. It operates one mine in Barbour County, but has no tipple.Its entire pro-,duction,therefore,is trucked to the tipple of either of two customers,Marra Brothersand Casella Coal Company (the latter located in Buckhannon, West Virginia)where it is processed and shipped to points outside the State of West Virginia. Inthe period from April 1, 1957, to March 31, 1958, M & T received $61,770.14, forcoal which it produced and sold from this mine to Marra Brothers and Casella.The interstate operations of the former have been set forth in the paragraph above.Casella, likewise,ships all of the coal so purchased,as well as its own production,to customers located out of State.This volume exceeds $50,000 annually by a widemargin.William J. Casella testified, credibly and without contradiction, that in theperiod from January through April 1958, his company had sold approximately$95,000 worth of coal to customers in Maryland,Pennsylvania,Ohio, and Maine .2Thompson Coal and Construction, herein called Thompson, a proprietorship-owned by James W. Thompson, operates a strip mine and tipple in Taylor County.Thompson also has another strip operation in Harrison,an adjoining county, butnone of the events here in question occurred at that site.In the period fromJanuary 1 to April 30, 1958, Thompson received $57,083.27 for coal sold andshipped to customers outside West Virginia.Its out-of-State sales for 1957 exceeded$60,000.Sinsel Coal Co., herein called Sinsel, a proprietorship owned by Chester Sinsel,-operates two strip mines and a tipple in Barbour and Taylor Counties.In 1957Sinsel sold coal valued at $284,668.In 1958 the gross volume of sales totaled$77,945.Chester Sinsel testified, credibly and without contradiction, that 99 percent-of the foregoing production was sold and shipped via the Baltimore & Ohio Railroadto customers in Ohio, Pennsylvania,and Maryland.On the foregoing facts I conclude and find that each of the Charging Parties, viz,Blue Ridge,Marra Brothers,M & T, Thompson,and Sinsel,are engaged in com-merce within the meaningof the Act .3,'William J Casella further testified that some of this coal was sold through Gerstell &Company, a brokerage firm located in Grafton, West Virginia, but that the coal for allsales brokered through Gerstell was shipped via the Baltimore&Ohio Railroad directlyfrom Buckhannon to consignees located outside the State of West Virginia8 Respondents contend that as to some of the Charging Parties the above figures arenot corroborated by various annual statements filed with,the Department of Mines for theState of West Virginia, and further that some of the Charging Parties were delinquentin filing their gross sales tax returns with the StateTax Commissioner.Whether or notthe Charging Parties have complied with the requirements and regulations of the differentState agencies which have jurisdiction over their operations is neither relevant nor mate-rial to the issue as to whether they are engaged in commerce within the meaning of theNational Labor Relations Act.The foregoing findings are based on the documentary evidence and the credible testi-mony adduced at the hearing In those instances where a witness gave a summary as tothe total volume of business, all the books and records of original entry were in thecourtroom and available to opposing counsel for inspectionAt the direction of the TrialExaminer they remained available to counsel for the Respondents at all times throughoutthe hearing.With the fullest opportunity,therefore,to cross-examine the Charging 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONS INVOLVEDRespondents, United Mine Workers of America (herein called International orUMW) and United Mine Workers of America, District 31 (herein called District31), concede that they are labororganizationswithin themeaningof Section 2(5)of the Act.Local 2311, however, contends that it does not come within thestatutory definition.The facts as to the latter organization are as follows: Local 2311 holds a charterfrom the International and is a constituent local of District 31.For many years itfunctioned actively as the bargaining agent for the employees of the Simpson CreekCollieryCompany, Galloway, West Virginia. In October 1957, that mine wasshut down and has not been reopened. As a result, Local 2311 has no members whoare currently employed.Itdoes, however, have 212 members who are eitherpensioners 4 or laid-off employees of the Simpson Colliery.The latter pay duesof $1.25 per month to Local 2311. The organization also has a president, vicepresident, recording secretary, and a financial secretary and treasurer.The latterofficial receives a small salary.The constitution of the International details thestepswhich may be taken to disband a local if a colliery has been permanentlyabandoned but the International has never taken any such action with respect toLocal 2311.The latter organization has retained its charter and seal and, pre-sumptively, with its complement of officers, is prepared to represent its membersas to any reemployment or other rights they may have.Under these circumstances,it is clear, and I find, that Local 2311 is a labor organization within the meaningof the Act.United Mine Workers of America, District 31, et al. (L. E. Cleghorn),95 NLRB 546, 549-550, enfd. 198 F. 2d 389 (C.A. 4), cert. denied 344 U.S. 884.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and sequence of eventsHarry Myers, field representative of District 31 and chairman of its organizingcommittee, testified that in March and April 1958, he was actively engaged in anorganizational campaign in Barbour and Taylor Counties. In this effort Myers wasassisted by four International representatives who were assigned to work with him,viz,Eli Zivkovich, Joseph Gladski, Renaldo Cappellini, and William Murray.Theorganizational campaign was directed toward the employees of rune small coalproducers in the same immediate area.These were, in addition to Marra Brothers,M & T, Blue Ridge, Sinsel, and Thompson (the five Charging Parties involvedin this case), the Riley Coal Company, P & J Coal Company, C & P Coal Company,and Craigmoor Coal Company.5 In April to June, work stoppages occurred at allof these mines.On April 22, many of the employees at Marra Brothers andM & T did not report for work. At about the same time a similar developmentoccurred at the Blue Ridge Mines.On about May 12 many of the employees atSinsel quit work and on June 9 a work stoppage began at the Thompson mine andtipple.6In each instance after the employees quit work, union representatives demandedthat the Charging Party involved recognize the UMW and sign a contract with theInternational?None of the Charging Parties acceded to these demands. Subse-quent to the outset of the work stoppages and the foregoing demands for recog-nition, groups of people assembled at or near the entrances to the mine propertiesinvolved.At times these groups were relatively small but on other occasions theyconsisted of several hundreds.Employees who attempted to report for workhad to pass through these groups and when they attempted to do so were charac-terized as "scabs" and by other epithets characteristic of a labor dispute.Mostof the incidents which form the basis for the allegations of restraint and coercionParties, the Respondents were unable to assail successfully either the testimony or thebusiness records on which the above findings are based.N L.R.B. v. W B Jones LumberCompany, Inc.,et al.,245 F.2d 388, 391-392 (C.A. 9).4I.e., former miners who are drawing a pension from the United Mine Workers welfarefund.As used hereinafter in this Report "pensioner"willmean only those who are inthis category.6 The last two named are also referred to in the record as Railing and Kauffman,respectively.ODuring this same period,similar work stoppages also occurred at the mines of thefour other coal operators mentioned earlier.7 Referred to throughout the record as the standard UMW contract, or NationalBituminous wage agreement. UNITED MINE WORKERS OF AMERICA, ETC.155set out in the complaint occurred among these groups assembled at or near themine entrances.Myers denied that he had called any of the employees of the Charging Parties outon strike and he denied that any of the men who gathered at what he chose to term"assembly points" were under union direction or control.At the hearing, repre-sentatives of the Respondents preferred not to call these people pickets or to describethem as having formed a picket line. Instead they endeavored to characterize themas "assemblies" or "assembly lines."This was a distinction, however, which Re-spondents' witnesses, and even its counsel, found difficult to maintain.Thus, RussellMayle, a principal witness for the Respondents was asked:Q. Did the Mine Workers establish any picket posts or picket lines in TaylorCounty?A. Picket lines or assembly places are what they are called. Some calledthem picket lines, but I would call them more or less an assembly place.Eli Zivkovich, International representative, testified that no picket lines were estab-lished.On the other hand, in a prehearing affidavit as to the incidents in questionhe consistently used the word "pickets" to describe the people who were with him.sWhen asked what he meant by an "assembly line," Harry Myers testified, "Well, theassembly line is where the boys meet, get off the highway, discuss welfare of theorganization, discuss compensation, discuss the organization there about the unionand talk about signing up cards, membership cards.That's what your assemblyline is for. . . . We don't talk every morning, but we assemble there and eat-weeat sandwiches there.We are not roaming all over the county.We assemble atone point."Even counsel for the Respondents found it difficult to maintain anydistinction between an "assembly line" and a "picket line."When interrogating oneof his witnesses (James Pope), Mr. Meisel asked:Q. Now at that time were thepicketsstationed along the road?A. Yes, sir.Later, he asked this same witnessQ.Did anybody tell you you had to be on thepicket linebecause you weregetting these payments?A. No, sir.On another occasion, Mr. Owens asked a witness for the Respondent (Eli Zivkovich) :Q. Now, did the men assembledthere-picketsor whatever you want to callthem-did they yell anything at these people, Marra Brothers' employees, asthey drove by?A. They did.Counsel for the International asked another of his witnesses (William Bland) :Q. Did you say anything to thesepicketsabout yelling at them?A. No, sir.Later, Mr. Owens asked Eli Zivkovich:Q. "[Did] Norman Watkins ever report to you on thepicket line?A. No, he didn't, sir."The distinction was lost completely on the Respondents' rank-and-file witnessesmost of whom consistently referred to the assemblages as "picket lines." 9 In8 This affidavit was received in evidence during the cross-examination of Mr. Zivkovich.OFor example, the following passages appear in the testimony of the Respondents'witnesses.JOHN MADOIX JR.: "We held this picket line up there . . . we didn't have nopicket line in the afternoon-just in the morning . . . We decided we were going tohave a picketlinethe next morning."STEPHEN B. MCGILL: "Well, I heard people talking . .. when we was out onthe picket line, out with the men. . . . I told them I went out on the picket lines,out where they was at."FOREST MCDANIEL: "Q . . . after you signed the [Union] card what did you do?A.Well, I had been on the picketline offand on since."FRANK CROIKSHANK : "We formed a line, formed a picket line the nextmorning(April 221 at the crossing at Brownton . . .CHARLES KNOTTS : "Onthe night of June 9th I wasn't on the picketline.I wasin the morning." 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDaddition, some of the witnesses for the Respondents testified that they carried signsand banners such as "Be wise and organize" and other slogans commonly associatedwith picket line activity.10 In view of this testimony on the part of the Respond-ents' own witnesses, the groups of people and the assemblages in question will bereferred to hereinafter in this report as pickets and picket lines.Further, thoseemployees who quit work and joined the pickets will be referred to as strikers andthose employees who did not will be referred to hereinafter as nonstrikers."At the time of the hearing,noneof the Charging Parties had acceded to thedemands of the UMW for recognition, nor had any of them signed a contract withthat union.Picketing, of the character outlined above, which began in April 1958,was still in progress when the hearing closed.Although the Respondents disclaimedall responsibility for the actions and conduct of the pickets it was conceded thatMyers and the International representatives visited the picket sites regularly, wherethey talked with and advised the pickets.Eli Zivkovich stated that he and theother organizers "would talk to them [the pickets] and explain to them any questionsthey may have to ask.We advised them that they can win their strike against thecoal company."He was then asked, by Mr. Owens, "Was this a strike or a lock-out" and answered "Lockout; win their fight, I meant to say, against the coalcompany, and come up with a contract if they behaved themselves."Each daythe men assembled at the picket sites at very early hours, often at 5 or 6 a.m. Evenduring the winter months the pickets continued this schedule, so that they were atthese points long before daylight.The nonstrikers who would have to pass themreported for work at 6:30 to 7.Many of the Respondents' witnesses testified thatthey were at the picket sites much of the time after they quit work.One (CharlesKnotts) testified "around two-thirds of them [the strikers] have been attendingpretty regular."In addition to the latter, a considerable number of UMW pen-sioners from the neighboring communities have been on the picket lines.12Union support of the strikers was not limited to advice from Myers and repre-sentatives of the International.From the outset of the picketing, District 31 providedsandwiches and coffee each morning for those who assembled at the Brownton andBuck Run locations.At Brownton it also erected a shelter for protection of thepickets during the winter months.Far more significant financial support how-ever. began in April 1958, when District 31 started payments of $30 per week tothe employees involved in the work stoppages.L. Clyde Riley, secretary-treasurerof District 31, testified that each week he went to the two principal assembly pointsfor the pickets, Buck Run and Brownton, and there distributed $30 checks toapproximately 138 men.13According to Riley, the determination as to whomwould receive these payments was made in discussions which he had with Myersand the four representatives of the International who were in charge of the or-ganizational campaign.Riley testified that the only criteria for payment waswhether a man had "voluntarily left his employment [or been discharged] forrecognition of the United Mine Workers."From April through December 1958,Riley testified that he disbursed approximately $180,000 in this manner.Most ofthis amount was obtained by District 31 as an advance from the International-`At the time of the hearing these weekly payments were still being made.The Respondent denied that the strikers were paid this money to picket anddenied that any conditions were attached to its receipt.There was evidence, how-10 See the testimony of Hugh R Moore and Ernest McDaniel.11The Respondents contend that at some of the mines Involved in the organizationalcampaignthe employees were locked out. Zivkovich, however, conceded that the em-ployees of Marra Brothers, BlueRidge, and Sinsel hadgone on strike.The issue as towhether the employees were locked out or went on strike Is not involved in the instantproceeding.Consequently, use of the terms "striker" and "nonstriker" hereinafter Inthis report Is not to be construed as a determination of whether the Individuals involvedwere on strike for union recognition or had been locked out because of their unionactivities12 Renaldo Cappellini, representative of the International testified that, although retiredfrom the mines, these men have a more than academic interest in the continued organiza-tional success of their union.According to Cappellini, the retired miners who draw apension from the 13MW are interested In helping to organize the nonunion mines in orderto enhance further the security of their pension fundisHe testified that be knew these were men who had worked for the Charging Partiesand other employers in the Barbour and Taylor Counties area whose employees the UMWwas seeking to organize.7'4Riley testifiedthat from AprilthroughDecember 1958,the InternationaladvancedDistrict 31 approximately $190,000. UNITEDMINE WORKERSOF AMERICA, ETC.157ever, that at least some of the miners were told that service on the picket line wasa prerequisite to qualifying for the weekly payment.Thus,Norman Watkinstestified that after he signed a card in the UMW he acted as a picket at Buck Runand that while there both Myers and Zivkovich told him that to get the $30 anindividual had to serve on the picket line every day unless he was sick.Watkinsfurther testified that he reported for picket duty to Zivkovich and another picketnamed Powell and that when he did so they wrote his name on a piece of paper.15ClarenceWolfe, an employee of Marra Brothers, testified, that when WilliamBland sought his signature on an application card in the UMW, Bland told himthat he would not have to be on the picket line the first week but that that wouldbe required thereafter and that he would then get $30 a week.16According to thecredible and undenied testimony of Howard C. Williams, a nonstriker in the employof M & T, Myers asked him to sign a UMW card and told him that if he did so hewould "draw $30 a week." Even one of the Respondents' witnesses testified that assoon as he signed a UMW card he was ordered to report for picket duty. Thus,Forest McDaniel, a striking employee of Blue Ridge, testified that he signed a UMWcard at Mayle's house on May 7, 1958, and ,that, after he had done so, Mayle toldhim "to come to Buck Run the next morning." According to McDaniel, he was atBuck Run the following day at 5:30 a.m, and when he arrived about 100 otherstrikers had already gathered there.This witness, and others as well, testified thatthe strikers continued to assemble at this early morning hour both at Buck Run andBrownton.During the winter months, this meant, of course, as Frank Crinkshank,one of the strikers testified, that they were assembled at their posts long beforedaylight.B. The evidence as to the events in question1.Marra BrothersThe Marra Brothers mine and tipple involved herein are located approximately 2miles from the village of Brownton on what was commonly referred to at thehearing as the Grafton Coal road. In April 1958 this mine had about 23 employees.On the evening of April 21, 1958, after the organizational campaign had been inprogress for sometime, employees of the Marra Brothers, M & T, Sinsel and Craig-moor mines,17 met at the UMW hall in Brownton. About 40 men were present.Some had already signed UMW cards.Many others signed cards at this meeting.John Maddix, Jr., an employee of Marra Brothers, testified that those present"decided we were going to have a picket line the next morning." James Pope,another Marra employee, was designated to contact District 31 the next day.Early on the morning of April 22, the employees gathered at the Browntonintersection of the Grafton Coal road.18Those present elected a committee con-sisting ofMaddix, Pope, and Bradford Montgomery from the Marra mine andFrank Cruikshank, an employee of M & T. Shortly thereafter, Pope telephonedthe headquarters of District 31 to request assistance. In response to this call,Myers and Zivkovich arrived at Brownton at about 9 a.m.In the meantime, at about 6 a.m., when the three Marra Brothers, Sammie, Louisand Robert, arrived at the intersection, a conversation ensued between Maddix andSammie Marra.According to Maddix, "I told him I was elected spokesman ofthe whole group..[and that we had] appointed Harry Myers and Eli Zivkovichas our representatives to do our negotiating for us . . .Sammie Marra alsotestified, credibly, that when he asked why the men were not at work Maddixreplied "We are on strike and we are being paid $30 a week to stay out." This15Myers and Zivkovich denied ever having told Watkins that be was under an obliga-tion to picket.The Respondents vigorously assailed Watkins' credibility with testimonyfrom both Myers and Zivkovich that they had sent Watkins home on one or two occasionswhen he appeared at Buck Run in an intoxicated condition. On the other hand, Zivkovichconceded that he did not thereafter direct that Watkins be taken off the list of those whowere getting $30 a week. Furthermore, he conceded that his own recollection of Watkinswas none too clear and that at an unemployment hearing in September 1958 he had beenunable to identify Watkins.The denials of Myers and Zivkovich as to this matter arenot credited.I accept the testimony of Watkins as true.1eThe testimony of Wolfe was credible and undenied.17The Craigmoor (or Kauffman) tipple was also located on the Grafton Coal road andonly a short distance from the Marra Brothers' property.18This was the crossroads at which the employees customarily turned off the highwayin Brownton to proceed along the Grafton Coal road to the Marra and Craigmoor mines.It was also used by some of the Sinsel and M & T employees. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony was corroborated by Louis Marra.19The Marras proceeded through toBrownton and on this occasion met Myers and Zivkovich with the pickets.Ac-cording to Marra, they stated that they wanted him to sign the UMW generalcontract and he promised that he would meet with them later that morning.The first bargaining conference was held at about 10 a.m. that day in the lawoffice of Paul Ware, counsel for Marra Brothers.The employer was representedby Sammie Marra and Ware. The union delegation consisted of Myers andZivkovich as well as Maddix, Montgomery, Pope, and Cruikshank, the latter fourof whom were introduced to Marra as a "committee representing the men out onstrike." 20The union representatives asked that Marra Brothers sign the standardcontract which the International had negotiated for the bituminous coal industry.Marra suggested that a contract on a smaller scale, negotiated for their mine alone,would be acceptable, but Zivkovich stated, "No, you have to sign this contract. .This contract has already been bargained for. It has been negotiated already."When Marra declined to sign the standard UMW agreement, Myers stated "If youdon't sign that contract you won't work again.You won't work tomorrow." Afterthismeeting the parties held one more bargaining conference.This was on April25, when the three Marra brothers met with Myers and Zivkovich in Brownton.The latter again requested that the Marras adopt the UMW agreement which appliedto the entire bituminous field.When the Marras declined, Myers told them thatthat was "the last time that he would talk with us about it. .. ."No further meet-ings between the Union and representatives of Marra Brothers and M & T have beenheld since that time.21From April 22 pickets were present at the Brownton intersection on substantiallyevery workday. Sergeant R. R. Karickoff, who was in charge of the West VirginiaState Police for Barbour County, testified at some length as to the circumstancesunder which he observed the picketing.For several months after the strike beganhe and other members of his detachment were at the Brownton site almost everymorning.He testified that the State police arrived there at about 6:30 a in. eachday and that by that time some 200 to 400 pickets would have already gathered atthe intersection.Karickoff, who was a credible witness in every respect, testifiedthat there were at least 200 there every morning in June.Other witnesses for theGeneral Counsel testified that the number varied from 50 to several hundred.Theunion witnesses were more conservative, but even Zivkovich testified that on thosedays when the District 31 representative delivered the weekly checks for $30, thecrowds would number up to 250.He further stated that the least he ever sawassembled at the Brownton crossing was from 10 to 15.According to SergeantKarickoff, ". . . all of us that were there(i.e.,State policemen) would be out inthe road keeping them back off the highway so these employees could get through."This same witness testified that Harry Myers was present practically every day andthat Zivkovich was there with almost equal frequency.He recalled that Gladski andCappellini, the other International representatives, were also there several timeseach week.According to Karickoff, the largest number of people was present atabout 6:30 a.m., but by 10 a.m. very few were left at the intersection.He testifiedthat the large crowds of pickets never interrupted any ordinary traffic along theroad and that it was only within the hour of 6 and 7 a.m. when the Marra em-ployees arrived that he and his men had to clear a path through the pickets. In thisconnection, counsel for District 31 asked Sergeant Karickoff "From your personalobservation the road was kept open for the most part?" The latter answered, "It waskept open when we were there in number, yes."The General Counsel offered a great volume of testimony from witnesses whoendeavored to report for work when no police were present. Shortly after thestrike began Robert Riffle and Raymond Wilson, two nonstrikers, endeavored tocross the picket line at the Brownton intersection.Some 75 to 100 men weregathered at this corner,including Harry Myers, Lee Shoulders,Aussie Kimber, JohnMaddix, Jr., and Steve Maddix. The pickets formed a solid line across the road andtold the two nonstrikers there would be no more work until Marra Brothers signeda contract with the Union.No police being present, Riffle and his companionisMaddix testified that he did not recall having made this remark.I find the testi-mony of the Marras more credible.Zivkovich testified that at one point, when Marra questioned the presence of Cruik-shank, on this committee,since he was an employee of M & T, "we explained the menfrom both operations had quit work that day and we had asked them to come along torepresent both of the companies'employees."n The quotations in the above paragraph are from the credited testimony of SammieMarra which,in this connection, was also uncontradicted. UNITED MINE WORKERS OF AMERICA, ETC.159turned around and returned to their homes 22On about May 1, two other Marraemployees, Herbert Robinson and Carl Keene, were stopped at the Brownton in-tersection by from 20 to 25 pickets, who were standing in the road and who announced"This is all of it.You just as well go home. The strike is on." Robinson testifiedthat Aussie Kimber and Lee Shoulders were among the pickets and that the formerasked them to sign a UMW card.When Robinson and Keene declined to do so,the pickets told them they "wasn't going to work."The two nonstrikers made nofurther effort to report that morning. Instead they returned to their homes.About2 weeks later these same employees started coming to work via a route known inthe record as the Pepper road, which enabled them to avoid the pickets at Brownton.As they proceeded to work one morning late in May, however, this route wasblocked with a truck across the road and some 200 pickets milling around it. In-cluded in the crowd were Myers, Aussie Kimber, and Russell Mayle. The picketsasked the two nonstrikers to sign a UMW card.When they refused the picketstold them they could not proceed to the mine.Robinson and Keene then returnedto their homes and did not attempt to work again for several weeks.23One afternoon about the middle of May, Sammie Marra turned off the highwayat the Brownton intersection and proceeded along the Grafton Coal road.As hedid so, a car driven by Lee Shoulders followed, and shortly thereafter passed Marraand blocked the road in such a manner that Marra was compelled to stop. There-upon, Shoulders, Aussie Kimber, Jess Wilfong, and three others got out of their car.Wilfong asked Marra where he was going and then grabbed him by the throat.AsMarra started to back his truck away, Wilfong grasped the steering wheel and thetruck partially overturned when it rammed into the bank along the road.24On about May 20 another incident occurred at the Brownton intersection. SergeantKarickoff testified that about 300 pickets had congregated at the crossing when heand several other State police arrived.Sammie and Robert Marra, driving a truck,attempted to lead two cars of Marra employees through the crowd.As they didso, the pickets moved out around the truck and cars so as to completely block them.Sergeant Karickoff testified that only after he and the other State police presenthad moved in among the milling crowd was it possible to clear the road to suchan extent that the Marras and their employees could proceed on to the mine.Included among the pickets present were Myers, Steve Maddix, William Bland, LeeShoulders, and JessWilfong.25CliffordWagoner, one of the Marra employeesthat was attempting to get across the picket line, testified that as they moved throughthe crowd, pickets called out epithets and yelled "Don't let them through.Wreckthem,We're going to beat up on you." 26 Sergeant Karickoff testified that theasThe foregoing is based on Riffle's credible, undenied testimony23The foregoing is based on the credible, undenied testimony of Herbert RobinsonKimber never testifiedMyers and Mayle denied being at the Pepper intersection on otheroccasions but were not asked about this particular incident. Sergeant Karickoff testifiedthat (luring this period he occasionally saw both Myers and Mayle at this pointCliffordWagoner, a Marra employee, testified as to a similar incident at the PepperintersectionAccording to Wagoner, on about May 11, Harry Myers and a large groupof pickets blocked the road and refused to let him proceed to the mine.Wagoner, how-ever, was very vague as to the date of the occurrence. Although he at first testified thatit took place on May 11, other portions of his testimony indicated that it must haveoccurred much later. In any event, Myers credibly testified that on May 11 he was notinBarbour CountyConsequently, in view of the confusion in Wagoner's testimony asto the approximate date when this incident occurred it will not be considered further.n As a result of this incident, Wilfong was arrested for assault and battery and paida fine.Shoulders was arrested for obstructing traffic; his case was still pending at thetime of the hearing.Neither testified at the instant proceeding.The foregoing findingsare based on the credited, undenied testimony of Sammie Marra.25 The foregoing identification of those present is based on the credible testimony ofSammie Marra.Myers testified that he was not at Brownton on May 20 and that, inaddition, on no occasion did he ever see the pickets block any of the roads. On the basisof the record herein I find that testimony completely incredible and rely instead on thetestimony of Marra.Bland did not testify as to this incident. Steve Maddix, Shoulders,and Wilfong were not called as witnessesiS Floyd Wagoner, brother to Clifford and also a nonstriking Marra employee, waspresent.He testified that when they were going through the picket line a "one armedguy" told Clifford "he ought to thank his God he was still living." Renaldo Cappellini,International representative, had only one arm and the General Counsel endeavored toestablish that it was Cappellint who made the remark.When Clifford Wagoner was on 1-60DECISIONSOF NATIONALLABOR RELATIONS BOARDscene on this particular morning was duplicated frequently thereafter at the Browntonintersection.According to Karickoff, from May through July, the pickets "were.out in the road all of the time unless there were some of us there-we would haveto just get out right in the crowd when the cars.[of nonstrikers] came through."One afternoon about June 1, two nonstrikers, Clarence Wolfe and Herman Rileystopped at a grocery store in Brownton.Wolfe was accompanied by his wife.Agroup of 40 to 50 people quickly gathered around the employees' car. Included inthe crowd were John Maddix, Jr., and Aussie Kimber.According to Wolfe, Maddixheld up a newspaper and declared "I see where they blew up anotherscabplace up here."Kimber, in the meantime, came up to the automobile, and askedRiley and Wolfe to join the UMW.While doing so, Kimber picked up a hatchetwhich lay on the floor of the car and handed it to his wife.According to Wolfe,at this point Mrs. Kimber brandished the hatchet before him and stated that shewould "chop mybrains out."Wolfe testified that he was permitted toleave when he told the crowd that he had to take his wife to a doctor.AccordingtoWolfe, "They told me I could go but said I had better join up." 27Early one morning about June 9 another incident occurred at the Brownton in-tersection.The Marra brothers and two employees, Walter Cleavenger and FrankMenear, endeavored to pass through a crowd of from 200 to 300 pickets.No policewere present.The Marra group finally went through, but in the process they wereassailed by rocks and jeers.Zivkovich was present throughout this occasion.SteveMaddix and Jess Wilfong were also there.Clevenger credibly testified that RussellMayle was among those who threw stones at their cars. The same witness testifiedthatWilliam Bland threw a bottle which hit the window of the car in whichCleavenger was riding.28The windshield and door glass on one Marra car werebroken, as was the aerial on another.Louis and Sammie Marra testified that itwas Zivkovich who had broken the aerial and that he had done so after he had calledto the throng of pickets "Come on boys, let's get them " It was clearly establishedthat there had been some property damageSergeant Karickoff testified that whenhe arrived at the scene shortly thereafter he observed that the windshield on LouisMarra's truck was broken and that an aerial on one of the Marra cars was damaged.I am also satisfied that the remark "Come on boys, let's get them" was made bysomeone in the crowd whom the Marras heard.On the other hand, Zivkovichdenied that he had made this remark or that he had broken the aerial.His denialsin this respect were convincing and are credited.Harry Myers was not present withthe pickets while the Marra group was attempting to reach the mine.At that momenthe was in his room at a home in Brownton where he was staying during this period.Sergeant Karickoff testified that he arrived in Brownton shortly after the Marragroup had gone through the picket line and that he immediately contacted Myersto ask about the rock throwing.According to Karickoff's undenied testimony,Myers stated "they tell me there were [rocks thrown] but I was inside."One morning in June, Walter Parks and Howard C. Williams, both nonstrikersthen in the employ of Marra Brothers, were prevented from going to work bypickets who stopped them near Pepper.According to Parks, when he and his co-worker turned on to the Grafton Coal road they found the highway blocked withan automobile parked across the road and some 200 to 250 men around it. Upondiscovering this scene, Parks and Williams did not stop but drove on to Clarksburg.the stand, however, he testified that It was Harry Myers who made the remark to himBoth Myers and Cappellini denied having made the remark in question In view of thefact that neither of the Wagoner brothers clearly identified either of these union officials,and the further fact that they were Inconsistent with each other, I shall not credit theirtestimony as to foregoing remark.Cassell Duckworth, an employee for an independent coal trucker, testified that on aboutMay 22, as he was hauling coal for Craigmoor he was stopped by a one armed man andtwo othersAccording to Duckworth, the one armed man told him that If he hauled anymore coal "they was going to bring their gang and stop us " The General Counselattributed this incident to Cappellini.Apart from the fact that Duckworth testifiedthat the individual in question bad only a right arm, whereas Cappellini, who appearedon the stand, had only a left arm, the balance of Duckworth's identification was In-sufficient to establish that it was Cappellini who made the threat.27The foregoing is based on the credited testimony of WolfeMaddix conceded that liewas present on this occasion but denied that he made the remark attributed to him byWolfe.Kimber did not testify.Maddix's denial was unconvincing and is not credited11Bland conceded he was present on this occasion but denied throwing anything, orhaving seen anything thrownMayle denied that he was present.Their denials weremost unpersuasive and are not credited. UNITED MINE WORKERS OF AMERICA, ETC.161As they did so, three cars followed them all the way to Clarksburg. Parks testifiedthat although he did not know the names of any of the men in the pursuing cars,he recognized some of them as those whom he had seen on the picket lines.One morning about the middle of June, as Howard C. Williams was on his wayto work and within a mile or two of the Marra mine he was stopped by a groupof 10 to 12 men on the Grafton Coal road. He was questioned as to where he wasbound and when Williams gave an evasive answer, the men in the group cursed himand one threatened, "If you come over this hill another time you had better haveyour guns with you because we have got guns . . . we will kill you."With this,Williams turned around and returned home.One Saturday in the latter part ofJune,29Parks,Williams, and several otheremployees left the Marramine ina caravan of three trucks.LouisMarra wasdriving one of the vehicles.Only a short distance from the mine and as they pro-ceeded along the Grafton Coal road toward Pepper, they were halted by some 200to 250 men. In addition, a car was parked in the middle of the road. The non-strikers endeavored to go forward by edging past the road block and speedingthrough the crowd.As they did so, rocks were thrown at their cars and severalshotswere fired.30One of the bullets grazed Williams' arm and injured himslightly.Louis Marra credibly testified that among those present in the crowd alongthe road at this point were Lee Shoulders and several other strikers whom he knew,including Frank Cruikshank, an M & T employee 31 A few days later, while on hisway to themine,Williams stopped at the home of Louis Marra in Galloway,West Virginia.While Williams was standing in front of Marra's house, Ed Fluhardy,a striking employee of M & T, approached him and said "-I am going to kill you if you go over there to that mine." At that point Marraarrived and ordered Fluhardy off the premises.32Clarence Wolfe lived only a shortdistance from the Marra mine and often walked to and from work.He testified,credibly and without contradiction, that on several occasions during the summerwhile he proceeded along the road and when the police were not present LeeShoulders endeavored to run him down with his automobile and at the same timecharacterized him as a scab and by other epithets.During the latter part of June, about 10 of the nonstrikers adopted the practiceof living in a shanty on the Marra mine property during the workweek and leavingonly on weekends.A number of these men were from the vicinity of Buckhannon,in the adjoining county.On the evening of Sunday, June 29,a car containing sevenof the nonstrikers33wasproceeding from Pepper along the Grafton Coal road on.the way to the Marra mine. Paul Gooden was the driver of this automobile.Hetestified at length, in a frank and completely credible manner, as to the eventswhich occurred that evening.According to Gooden: As he and his coworkerscame within about 1,000 feet of the mine entrance, the car was stopped by a largegroup of people who thronged across the road.One of those who stopped the carasked if Gooden and his companions were bound for the Marra coal mine.When,Gooden gave a noncommital response, one of those who had come up to the carstarted hitting him in the mouth.Gooden put his car in gear and started to moveaway.As he did so, rocks were hurled at the automobile and several shots werefired.He proceeded on through the crowd until he reached a point some distancebeyond Brownton. By thattime mostof the glasson his car,includingthe windows,lights, and windshield, was broken and a bullet had gone through a front tire.Healso discovered at this stage that two of his passengers, Lloyd Kelly and CorderLiggett,were missing from the car.Gooden estimated that there were at least200 people in the crowd along the road to the mine.He further testified thatHarry Myers was present when one of the pickets had struck him.William Blandwas likewisepresent atthe time.According to Gooden, "He [Myers] wasn't doing29The approximate date as to this incident is based on the credible testimony ofHoward C Williams.20Louis Marra credibly testified that be heard four shots31The foregoing findings are based on the credible,undenied testimony of Parks,Williams,LouisMarra,and Sergeant KarickoifAs noted earlier, Shoulders did nottestify.Cruikshank,though called as a witness by the Respondents,did not testify asto this incident.32 The foregoing is based on the credible testimony of Williams.Fluhardy concededhaving had a conversation withWilliams atthe time and place in question, but deniedthat he had made the threat attributed to himHis denial is not credited.83These were Paul and Stanley Gooden,Floyd Wagoner,Lloyd Kelly, Corder Liggett,Ishmael Zirkle, and Raymond Bostick.5 3 (43 9--61-vol 129-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDanything to prevent me from getting hit, but so far as doing anything,I didn't seehim do anything . . . He was just standing towards the right front side of the carwhen I pulled down and stopped." It was at this point that Gooden had lost two ofhis passengers.Liggett had jumped from the car and run out through the crowd.Lloyd Kelly, the otherone, was draggedfrom the car and severely beaten.Kellytestified that as the car stopped, Myers shouted "Drag them out of the car and beatthem up," whereupon four or five others whom Kelly did not know pulled him outof Gooden's car and struck him about the face and mouth. According to Kelly,his assailants quit only when Myers told them they had gone far enough and orderedthem to carry Kelly into a shanty along the side of the road.Kelly's nose wasbroken during the assault and his injuries kept him off work for approximately3weeks.34Itwas obvious that Gooden and his associates had come prepared for trouble.Gooden conceded that both he and Zirkle had guns with them. The pickets re-lieved them of these weapons at the moment when Gooden first stopped at thepicket line 35Gooden, Zirkle, and the others in the car that night denied that anyof these guns had been discharged at the pickets.The testimony of the many witnesses for the Respondents presented an entirelydifferent story. In substance, it was that on that particular Sunday evening WilliamBland had driven up the Grafton Coal road and, with a public address systemmounted on his automobile, had begun to play recorded music for a group that justhappened to congregate in the area.Bland and other witnesses for the Respondentsdescribed this gathering as a "rally" to hear some religious music that was in noway connected with their organizational efforts.Bland testified that they had beenthere only a short while when he heard a shot fired some distance up the road;that he proceeded to investigate and found a man bleeding from the nose andstanding beside the watchmen's shanty near the Craigmoor tipple.According toBland, this individual identified himself as Kelly and stated that "he hurt hisself orfell out or jumped out of the car." 36 Two other witnesses for the Respondents 37testified that shots came from Gooden's car as it sped down the hill toward themMyers testified that he heard four or five shots and that they appeared to come fromthe left side of the car.According to Myers, he first saw Kelly when the latterwas near the shanty.The testimony of these witnesses for the Respondents was most incredible.Theattempt on the part of Bland and the others with him to explain their presence atthe scene as an innocent Sunday evening rally to hear some religious hymns andother records was obviously far removed from the facts. The location they selectedwas along a lonely, narrow, county road.There were no churches, stores, or anyhabitation in the area that would attract a throng of people there on a Sundayevening.Nothing, that is, except for the Marra and CraigmoorminesBland con-ceded that he parked his car at the driveway which led to the Marra tipple.Anothergroup of people were strategically located at the entrance to the Craigmoor tippleThere were striking employees of both mines in the crowd.After numerous wit-nessesfor the Respondents had endeavored to establish that their outing had noconnection with the current labor dispute, on cross-examination, Myers was askedthe following questions and gave the answers which appear below:Q.What was the purpose of being up there . . . the night of this shooting?A. What I thought the boys was going to do was go up there and talk tothese fellows coming out of the other county, and persuade them to ceasework . . . These strike breakers coming from Buckhannon and taking theseboys' jobs.Q.Whowas coming in from Buckhannon to take these boys' jobs?A.Well, these 7 men that was in that car.31The foregoing testimony of Gooden and Kelly was corroborated by Floyd Wagoner andIshmael Zirkle.Wagoner also testified that RussellMaylewas present when Goodenstopped at the picket line, that Mayle pointed a gun at Gooden and ordered him not tomove, and that when this occurred he (Wagoner)knocked the gun from Mayle'shand.In addition to the fact that no other witnesses testified as to Mayle's participation in suchan incident,Wagoner's identification of Mayle as one of his assailants was not persuasiveenough to overcome the force of Mayle's denial that he was among those present. Con-sequently,Mayle's denial is credited.35 These were subsequently turned over to the State police and both Gooden and Zirklewere fined for carrying loaded firearms without a permit.88 The quotation is from Bland's testimony.aTFranklin Cavalier and Hugh R. Moore. UNITED MINE WORKERS OF AMERICA, ETC.163Sergeant Karickoff arrived at the scene later in theevening.38He testified thatthere was a crowd of some 150 people present at the site, and that among themwere Myers, Bland, and Steve Maddix.As to the identity of the others in thecrowd he testified "everyone I saw [there] I hadseenbefore or saw afterwardsaround the picket line at various times." It is apparent from the foregoing thatMyers, Bland, and their associates expected the arrival of Gooden and the othernonstrikers at the mine that night and that they were prepared to prevent it.Be-cause of their evasiveness as to the purpose of their vigil and their failure to offerany credible testimony as to the manner in which Kelly arrived at the side of theroad with his face cut and bleeding, it is my conclusion and I find that the testimonyof Gooden and Kelly as related earlier herein is the more credible and presents asubstantially accurate account of what occurred on the night in question.The unsuccessful attempt which Robert Riffle and Raymond Wilson made inApril to cross the picket line at Brownton has been discussed above.Later, Rifflestarted using a different route to reach the mine.This was along what was knownas the Stewart Run road.About the middle of June and after he had been doingthis for a short while he found the road blocked with carsone morningand a largegroup of pickets in the area.Among their number were Russell Mayle, Lee Shoul-ders, and Aussie Kimber.He was unable to proceed and did not report for workthat day.Early in August, and as a result of Riffle's difficulties in reporting for workindividually,SammieMarra began the practice of picking up Riffle at his home anddriving him to the mine.Riffle lived at Flemington, a town about 6 miles fromtheMarra property.One morning about the middle of August, Sammie Marra,accompanied by Walter Cleavenger, another employee, arrived in Flemington.Ashe attempted to enter the street which led to Riffle's home the way was blocked bySteve Maddix and several other strikers who had parked their car in the middle ofthe road.When they refused to move, Marra turned around and left without reach-ing Riffle.The following day, Marra found the same group at the intersectionagain.This time, however, a large number of men were standing around Maddixand his car.On this occasion also, Marra was unable to get any closer to Riffle'shouse and, after a short delay, abandoned his efforts to do so that morning.Marra'stestimony as to the above events was corroborated by Riffle. In addition, the lattertestified that on the second day, which he stated was about August 15, while thecrowd of people thronged about the intersection down the street, several cars ofpickets patrolled the area in front of his home.According to Riffle, Steve Maddix,Bland, and Shoulders were in these cars which drove back and forth along the streetin front of his home for approximately 2 hours that morning.The patrolling picketsnever left their cars but called out names and jeers as they drove past his house.39Respondent's witnesses as to the above incident were Myers, Zivkovich, andtwo residents of Flemington, Mary L. Marks and Robert Napiall.Myers andZivkovich testified that at about the time in question a large number of employeesof the C & P Coal Company had gathered at the Flemington intersection to meetwith a field examiner of the Labor Board in connection with a settlement of unfairlabor practice charges involving that company.Mrs.Marks and Napiall testifiedthat they had seen this crowd of men at the intersection but had not observed anypicketing in the area.Both Myers and Zivkovich conceded that they were presentthere that day, but the latter was most confused in his testimony as to preciselywhen he was there. The Respondents asked no questions of Bland about this matterwhen he was on the stand and Maddix and Shoulders were never called as witnesses.As a result, there was no specific denial of the testimony of Riffle and Marra aboutthe participation of these three individuals in any picketing activity beforeRiffle'shome or at the Flemington intersection.Consequently,it ismy conclusion, andI find, that the testimony of Riffle and Marra was credibleand an accurate accountof what occurred.Witnesses for theRespondentconsistently testified that they never saw carsblocking any road or any occasion when pickets preventedingress to, or egressfrom, any mine.Apart from all the testimony of witnesses for the General Counselto the contrary, one further incident related by Sergeant Karickoff should be notedhere.Thus, he testified that one Sunday in the latter part of the summer whileon oneof his patrols, he found two private automobiles parked front to back acrossthe entrance to the Marramine.He thereupon wrote out and served traffic ticketsupon two men present whom he describedasmen"who I normally saw on the38Both Bland and Gooden testified that they had called the State police.On other occasions during the summer,both Bland and Maddix had come to Riffle'shome to ask that he sign a UMW card. 164DECISIONSOF NATIONAL LABOR RELATIONS BOARDpicket line."Harry Myers was present at the time, discussed the matter with,Karickoff,and promised that the men involved would report in answer to thecharge.40William Messenger was the payroll clerk for Marra Brothers and went to themine office about 1 day a week to perform the duties in connection with that job.One day about the middle of August, when he was on his way to work and onlya short distance from the Marra property, he was stopped by a crowd of 30 to 50men spread across the road.Lee Shoulders stepped forward and asked whereMessenger was I -mind.When the latter told him that he was going to work ontheMarra payroll, Shoulders told him that he could proceed only if he suppliedhim with the names and addresses of all Marra employees then on the payroll.Messenger was permitted to go through the line when he promised to provide thisinformation to Shoulders.In fact, he did not abide by this commitment and atabout 6 p.m.that evening he recrossed the picket line in the company of the Statepolice and two of the Marra brothers.About 2 weeks later when Messenger wasagain on his way to the Marra office he found the road to the mine blocked by acar at the Brownton intersection.Shoulders was present on his occasion,as well,and again questioned Messenger as to his destination.When the latter disclosed'that he was on his way to the Marra office, Shoulders declared that he would notbe permitted to get there.At this point another picket came up to ask Shouldersifhe needed any help.Messenger then announced"Iwon't argue" and returnedto his home in Clarksburg 41The foregoing constitutes the evidence which the Parties offered in connectionwith Case No. 6-CB-468.At the time of the hearing the picketing at Brownton,was still in progress.2.M & T Coal CompanyThe M&T mine is located about 2 miles from the Marra Brothers propertyinvolved in the incidents related above.As noted earlier,Louis Marra, sole owner ofM & T, is also a partner in Marra Brothers.Thus, it was inbothcapacities thathe, along with his brothers,Sammie and Robert met with Myers and Zivkovich onApril 25 in response to the UMW demand for recognition and a contract.At thattime,when Louis,aswell as his brothers,refused to sign the standard UMWagreement for the soft coal industry,the union representatives told them that thatwas the last time they would talk with them.M & T had only a few employees 42 prior to the work stoppage which started onApril 22.Aboutfour men, Howard C. Williams, Dorsey Bennett, Walter Parks,and Porter Booth, worked at the mine after the strike began.These employeesremained at M & T until May 22,when that mine was shut down.They were thenhired by Marra Brothers where they continued to work until M & T resumed opera-tions in mid-December 1958.Some of the picketing here involved took place near the M & T property.Mostof it,however,was conducted some distance away on the country roads which theemployees used en route to and from the mine.Howard C.Williams testified thatlate inAprilwhen he reported for work at the outset of the strike a crowd of from,200 to 250 men were at the entrance to the M & T premises and that a car barredthe road to the mine.When be was compelled to stop by this roadblock,picketsasked him to sign a UMW card.AfterWilliams declined to do so, he was introducedtoHarry Myers who endeavored to persuade Williams that,as an elderly man, itwould be to his advantage to join the UMW and thus qualify for a pension fromthewelfare fund.When Williams persisted in his refusal to sign up with thestrikers he was permitted to proceed through the crowd of pickets and report forwork.One afternoon shortly thereafter,however,asWilliams and Parks wereproceeding homeward they were stopped by a group of pickets on the Stewart Runroad,approximately 3 miles from the M & T mine. Included in thegroupwereRussellMayle and Steve Maddix. Parks and Williams were asked to sign UMWcards.When they declined,Mayle stated"This work has got to be stopped, andif it takes violence we will have violence."43On another occasion in May, Parkswas stopped at the entrance to the M & T mine by a large number of pickets.According to Parks, Steve Maddix was among the group and stated to Parks "Youare not going to work. . . . This work has got to be stopped or else." After some4° The foregoingfindings are based onthe credited,undeniedtestimonyof Karickoff.The foregoingfindings are based on thecredible,undenied testimonyofWilliamMessenger4 The recorddoes not disclose the exact number43The abovefindings are based on the credited,undenied testimony of Williams andParks. UNITED MINE WORKERS OF AMERICA, ETC.165-further discussion,Maddix summoned Harry Myers, who was present, to talk withParks.The latter testified that Myers told him "You have got to sign up Union or,quit," and that "if it takes violence to stop this we will have violence."Both Myersand Zivkovich testified with respect to this incident.Myers denied that he madeany reference to violence, or that he stated the work had to be stopped. Zivkovichtestified to the same effect.In general,Parks impressed me as a credible witness.On the other hand, as to this incident, the denials of Myers and Zivkovich find sup-port in the admission of Parks that at the conclusion of his discussion with Myerson the morning in question,Myers directed the pickets to stand aside and permitParks to drive forward to the M & T property. In this instance, therefore, I creditthe denial of Myers that he made the statement attributed to him by Parks.Thetestimony of the latter as to the remarks which Maddix made at the time,however,were undenied and are credited.Another incident occurred on the afternoon of May 22.At the end of their shiftDorsey Bennett and Porter Booth left the M & T mine in a car; they were followedby Williams and Parks in a pickup truck.About a mile from the mine and atthe crest of a hill on the Stewart Run road they were met by a throng of from 150(to200 pickets.A car was parked in the middle of the road.Present among thelarge crowd at the scene were William Bland, Steve Maddix, Aussie Kimber, RussellMayle, and several of the striking M & T employees." Bennett managed to makehisway around the roadblock and proceed down the hill.As he did so, he waspursued for some distance by a car with several occupants.As this car passed them,rocks were hurled at Bennett and Booth.One of the rocks struck Booth in the lefteye resulting in his serious injury and a five-day hospitalization.In the meantime,Williams and Parks were attempting to make their way through the pickets.Asthey proceeded,Bland jumped on the running board of Williams'truck, caughtWilliams by the arm and shouted "Stop there you- - "Williams, however, increased his speed and moved forward so rapidly that Blandwas forced to drop off the running board.As Williams and Parks drove away theirvehicle was pelted with rocks and stones 453.Blue Ridge Coal CorporationIn April 1958, this company was operating a tipple and two mines in TaylorCounty.The mines, known as Blue Ridge No. 1 and No. 2, are only a short distanceoff a State highway designated as Route 13.They are are approximately 6 milesapart and the tipple is at a point about midway between them.A narrow roadextending from the highway to No. 2 mine is known as Gabe's Fork. The latterintersectsRoute 13 at a point only a short distance from another road knownas Buck Run. The C & P Coal Company is located on the latter. In April, No. 1had about 13 employees and No. 2 had approximately 25.No. 1 was shut downon April 23, 1958, and was still closed at the time of the hearing.No. 2 was shutdown from April 22 to November 10, 1958. It has been in operation since thelatter date.In April 1958 the union organizers solicited applications for the UMW from theBlue Ridge employees.On about April 16 Zivkovich, Gladski, and Mayle calledon Earl Thorn, secretary-treasurer of the Company, to request that the employerdiscuss a contract with the UMW.The latter promised to take the matter upwith the board of directors.Early on the morning of April 22 about 150 picketsappeared at the Gabe's Fork junction with Route 13. Zivkovich conceded that theBlue Ridge employees had gone on strike that day but he denied that the UMWhad initiated the strike 46The evening before, on April 21, as Ralph Greathouse andThaner Smith, two Blue Ridge employees, left work, Russell Mayle and severalothers met them on the road near the exit.According to the undenied testimonyof Greathouse and Smith, Mayle told them ". . . either join the Union or you arenot going to work."The following day Greathouse and Smith returned to No. 2.At the time there were from 50 to 75 pickets across the road.When they passedthrough the crowd on the way to the mine, Mayle, who was present, shouted "Wewill kill you- - if you come back in the morning." 47 Great-44 Including Frank Crmkshank who had been designated to serve as an employeesrepresentative on the bargaining committee.48The foregoing findings are based on the credible testimony of Bennett, Booth, Williams,and ParksBland, Mayles, and Cruikshank denied that they were present on this occa-sion.Their denials are not credited.46According to Zivkovich, when he was at Buck Run that morning the Blue Ridge em-ployees reported to him that they had quit work to better their conditions47Mayle denied making these remarks ; his denial is not credited 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDhouse, who was a carpenter, continued to work at the mine for several days afteritwas closed.He testified that when he reported to the mine about a week afterthe foregoing incident the pickets at the entrances, many of whom were strikingemployees of Blue Ridge, cursed him and told him they would throw dynamite athim.On April 23, Russell Mayle and about 25 pickets appeared at No. 1 mine.Ac-cording toWilliam G. Rorrer, president of Blue Ridge, Mayle told him he wasthere to shut down the mine. Rorrer testified "I asked Mr. Mayle who he repre-sented and he said the United Mine Workers of America, and I asked him whowas in authority to discuss the issue and he said he was, and so we agreed to ameeting date in my office on the 25th. . .." 48 That same morning, George W.Coffman, an employee at No. 1, went through the picket line at the entrance tothatmine.Later that morning when he came back near the entrance, he wasquestioned by Mayle as to whether he intended to work that day.After Coffmananswered in the affirmative, Mayle stated "You had better not go up on that hillwe will come up there and beat you off." At the time there were about 25to 30 pickets in the area.49On April 25, the company and union officials held the collective-bargaining con-ference which Mayle had arranged.Blue Ridge was represented by Rorrer andThorn and the Union by Cappellini and Zivkovich.Rorrer refused to sign thestandard UMW contract and the meeting broke up shortly thereafter.Thorn testi-fied, and in this respect his testimony was undenied, that at the conclusion of theirconference, Zivkovich stated that "no mine that was down, including [Blue Ridge],would go back to work until the contract was signed."On May 26, Blue Ridge notified its employees to report for work on May 28.Preparatory to resuming operations, on May 27, John M. Breedlove, an independenttrucking contractor, was secured to move several loads of coal from the stoagebins of No. 2 mine to the tipple.Only the tipple employees came to work thatday.Breedlove made several trips from the mine to the tipple before troubleoccurred.On his first trip from the tipple with a loaded truck, about 50 pickets atthe Gabe's Fork intersection stopped him and told him not to load any more coal.During the course of the morning the number of pickets at the crossing increasedto over 100.On his third trip Breedlove was accompanied by Hugh R. Mitchell, aBlue Ridge employee.50This time, as Breedlove approached the Gabe's Forkcrossing the pickets there started throwing stones at the truck.The engine wasdamaged, glass on the doors was broken and the windshield was cracked.Mitchellwas cut by flying glass.As the truck passed through the pickets, some of thecrowd uttered threats to kill the occupants if they did not quit hauling coal. In-48Mayle denied that he ever threatened to shut down the Blue Ridge mines, but he didnot deny having the conversation about which Rorrer testifiedI find that Rorrer's ver-sion of the meeting is a credible and substantially accurate account.49This finding is based on the credible,undenied testimony of Coffman60The Respondents contend that Mitchell was a supervisor.This argument is basedupon Mitchell's testimony in which, at one point, he described himself as supervisor ofthe tipple and further stated that he had recommended the hire of an employee. Uponfurther examination,however, it developed that his one and only recommendation in thislatter respect was that his younger brother,Elmer Mitchell,was available for workThefactswith respect to Mitchell's duties are as follows : Mitchell, along with one otheremployee,is responsible for operating the tipple.In so doing,he picks slate and dirt fromthe coal, loads it into the railroad cars, and maintains the tipple machinery.At the timeof the hearing he was paid 15 cents an hour more than his younger brother, ElmerMitchell, the other employee at the tipple.Prior to the time his brother was hired,Mitchell was assisted at the tipple by Sherman Mayle,an older employeeMitchell re-ceived only 5 cents an hour more than MayleThorn testified that Mitchell received theextra pay because he also worked as a welder when not engaged in his job at the tippleItwas undenied that Mitchell neither hired,fired, or bad any of the other indicia ofsupervisory authority.For this reason, it is my conclusion,and I find, that Mitchellwas not a supervisor within the meaning ofthe Act.N L.R.B.v.North Carolina GraniteCorporation,201 F. 2d 469,471 (CA. 4) ;N.L R.B. v. R H. Osbrink,et al. d/b/aR. H. Osbrink Manufacturing Company,218 F. 2d 341,344 (C A. 9) ;N.L R.B.v. BeaverMeadow Creamery,Inc.,215 F. 2d 247, 251(C.A.3) ; Stokely Foods, Inc.v.N L.R.B.,193 F. 2d 736, 739 (C.A.5) ;N L R.B v. A E Nettleton Co., etat., 241 F 2d 130, 132(C.A. 2) ;Southern Bleachery and Print Works, Inc.,115 NLRB 787, 791-792. UNITED MINE WORKERS OF AMERICA, ETC.167eluded in the throng of pickets were Russell Mayle and William Bland, as wellas striking employees of Blue Ridge.51Earl Thorn credibly testified that on this particular morning he was at the tippleand that after Breedlove had dumped his first load of coal, Russell Mayle arrived,accompanied by two others.According to Thorn, Mayle stood on the road, surveyedthe situation at the tipple and then said to his companions "Those fellows are goingto go to work.You guys know what to do." Thorn tesitfied that Mayle thendrove off and returned a few minutes later. Soon thereafter cars began arriving inthe area.As they did so Mayle stopped each one, and spoke to the driver. Someof the cars then proceeded on down the road toward the No 2 mine and othersremained near the tipple. In the meantime, as the crowd of people on the highwaycontinued to increase, some of them yelled out to the three Blue Ridge employeespresent 52 and to Breedlove various threats including "We are not going to getyoufellows today or tomorrow.. . . We will get youtoday. Just wait until our gang gets here." 53Blue Ridge did not resume operations on May 28 as planned.Thorn andRorrer testified that there were from 100 to 200 pickets on the Gabe's Fork roadthat morning and that Mayle, Zivkovich, and Myers were among them.54None ofthe Blue Ridge employees came to work that day, and the Company did notattempt to operate again until the following August.In the latter part of July one of the striking employees brought word to RorrerthatMayle wanted to see him.Rorrer arranged to meet him and when he didso found Myers with Mayle.According to Rorrer "Russell started off the con-versation by saying he guessed I was mad at him because he stopped our minefrom operating."Rorrer testified that he assured Mayle that that was not thecase and then, after some preliminaries, Myers stated that he would like to talkwith Blue Ridge about a contract.Thereafter, on about July 26, Rorrer and Thornmet with Myers, Zivkovich, and Gladski.Myers insisted that the Companyhad to sign the standard UMW contract.Rorrer suggested that he would bewilling to negotiate a contract but that the industry agreement was unsatisfactory.Myers then put a copy of the standard contract on the table and declared "Youknowwell this is the only contract that we can sign."That concluded themeeting.There were no further bargaining conferences.55Early in August, Blue Ridge notified its employees that it would resume oper-ations at No. 2 mine on August 6. On August 5 the pickets returned to Gabe'sFork.On the morning of August 6 there were approximately 150 pickets on theroad leading to the mine, and the Company abandoned its plans to go back intoproduction.SergeantWalter L. Pike, who was in charge of the detachment ofthe State police for the district which included Taylor County, was present atGabe's Fork on that day.He met Harry Myers, whom he had known for a longtime, with the first group of pickets.Pike testified "he [Myers] stated to me thathe was going to maintain his picket line until about four o'clock in the afternoon.He stated that thisminehad closed down before and after the pickets had left hadattempted to run coal in the afternoon,and for that reason he was going to main-tain his picket line there all day."According to Pike, that same morning he alsosaw Zivkovich and Gladski with other groups of pickets in the immediate areaBlue Ridge resumed operations at its No. 2 mine on November 10.About eightemployees returned to work that day.The pickets reappeared shortly thereafter.m Mitchell had known both Mayle and Bland for a long time.His identification ofthese two individuals was positive and credible.He further testified that Harry Myerswas in the crowd.He conceded, however, that he did not know Myers personally whereashe had known Mayle and Bland for a long while.Thorn also testified that he saw bothMayle and Myers in the area that day. As was the case with Mitchell, Thorn had beenacquainted with Mayle for several years but it does not appear that up to that timeThorn bad ever met Myers.Myers denied being present at the scene and testified thaton that particular day he was in another county.His testimony in this regard is creditedu These were Mitchell, Sherman Mayle, and Eugene Thorn.The foregoing quotations are from, and the findings are based upon, the creditedtestimony of Thorn.Mayle denied that he was present on this occasion.His denial isnot crediteds4The testimony of Thorn and Rorrer as to the presence of the last three named in-dividuals was undenied.toThe quotation and the foregoing findings are from the credited, undenied testimonyof Earl Thorn. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time of the hearing the picketing was still in progress.Mayle and Myers werefrequently seen with the pickets during the ensuing weeks.Thorn testified that asthe employees reported for work the pickets often held rocks in their upraised handsand that one of those who often resorted to this gesture was Russell Mayle.56One other incident appears in the record.This occurred on December 10 andinvolved Breedlove, the trucker who had hauled coal for Blue Ridge in May.Ac-cording to Breedlove, on that morning, when he was some 2 miles from the No. 2mine, the road was blocked by a car in which Mayle was sitting.He testified thatwhen he sought to get around this car two striking Blue Ridge employees alongthe highway threw stones at his truck.The testimony of Mayle and others whowere present, however, tends to prove that Mayle had had motor trouble with hiscar, that it was stalled on the road at that particular moment and that if Breedlovehad exercised a reasonable degree of caution there was sufficient room on the highwayfor him to have driven around Mayle's car instead of having crashed into it.ErnestMcDaniel, one of the alleged stone throwers, as well as several other witnesses forthe Respondents, testified that they saw no rocks thrown at the truck.As to thisincident the testimony of the Respondents' witnesses is found to be the morecredible.574. Sinsel Coal Co.Sinsel conducts strip mining operations at two locations, one, known as theReppert job, located in Taylor County, the other, known as the Brownton job, inBarbour County.The latter is located only a short distance from the MarraBrothers mine. Sinsel also operates a tipple which is not far from Blue Ridge MineNo. 1. In May 1958, and prior to the dispute here involved, Sinsel had approx-imately 18 employees.In the latter part of April, Steve Maddix and Jess Wilfong came to the Sinseltipple where they spoke to Chester Sinsel and requested an opportunity to speak tohismen who were then at work. Sinsel gave his permission for them to do so andwithin a day or two thereafter Maddix and Wilfong returned to ask whether hewould meet with certain officials of the UMW. Sinsel agreed and suggested thatthe meeting take place at the office of his attorney in Grafton, West Virginia.Anhour was agreed upon and at the appointed time and place Sinsel met the union-delegation which consisted of Wilfong, Maddix, Murray, Zivkovich, and Cappellini.Sinsel's counsel was not in his office when the group arrived.While awaiting hisreturn, the parties discussed the prospects of reaching an accord.When Sinselstated that he did not intend to sign any agreement, the meeting broke up, evenbefore the attorney returned to his office.There were no further conferencesbetween the parties.Picketing on the Sinsel properties began about the second week in May.58 SteveYacenech, bulldozer operator on the Reppert job, testified that on May 9 he soughtto report for work and found the road to the strip operation blocked with from 50to 60 pickets who refused to let him through.As a result, he did not go to workthat day.On May 12, Yacenech and Boyd McDaniel, the latter a shovel operator,turned off the highway to proceed along the narrow road that led to the Reppert-strip.They were stopped by a group of from 50 to 60 pickets. One of the picketsannounced, "You are not going to work here."Then,William Bland, who waspresent in the group, engaged the two nonstrikers in a conversation.He told themthat more than half of Sinsel's men had joined the union and that no one would bepermitted to work until Sinsel signed a contract with the UMW.When McDanielexpressed his doubts as to the number of Sinsel employees who had signed up,Bland had several of them come forward so that McDaniel could see them. Blandthen declared "If we have to, we can spill some blood to keep you from going inse The foregoing findings are based on the credited testimony of Earl Thorn.Mayledenied that he ever engaged in the type of threatening gesture attributed to him by"Thorn.T-Iis denial is not credited.61The General Counsel originally offered Breedlove's testimony as to this incident.Later, after the Respondents had put on some testimony in rebuttal, counsel for theInternationalmoved to strike all testimony as to the occurrenceThis motion wasgranted.Subsequently, however, Respondents offered further testimony in rebuttal and-counsel for District 31 and Local 2311 has argued the matter fully in his brief.There-fore, despite the ruling on the motion to strike and because the facts as to the incidentwere fully litigated, I have set forth the foregoing findings.51Chester Sinsel testified that unfavorable weatherconditions prevented any strip.wining from April 25toMay 11. UNITED MINE WORKERS OF AMERICA, ETC.169there."McDaniel and Yacenech did not attempt to go any further, but returned!to their homes instead.Yacenech never tried to go through the line again.59That same day the Brownton job was also picketed.Sinsel testified,credibly andwithout contradiction,that when he arrived there 40 to 50 pickets were standingat the intersection on the road which led off to that mine. Included in the groupof pickets were Steve Maddix, Russell Mayle,and Jess Wilfong.On May 13, Joseph Richman, a bulldozer operator,and Gerald Stemple, a fore-man, attempted to report for work at the Brownton job.An automobile was parkedacross the road leading to the strip and about 60 pickets were in the area,including:JessWilfong and Lee Shoulders.When the pickets asked Richman and Stemplewhat they were going to do, the latter told them that they were going on the job to"backfill." 60The pickets then told them"You are not going any place." That sameday Sinsel met Myers and Zivkovich in Brownton.He protested to them that thepickets had prevented Richman and Stemple from getting to work that morning and.requested thatMyers give him written permission so that these two employees-could backfill.Myers refused.81The following morning Richman and Stemplereturned to the Brownton site.Again their ingress was blocked by a car acrossthe road and a large group of pickets.When Richman told them that Smsel hadsent them there to backfill,the pickets told them"You tell Mr.Sinsel we said thatyou wasnt going to do anything."Since the road was effectually closed and thepickets refused to yield,Richman and Stemple left and did not return.Although Sinsel made no effort to resume operations afterMay 12,picketing inthe vicinity of his mines continued for about 3 weeks.His last recorded encounterwith any of the pickets was late in May when he stopped at one of the picket linesand asked Steve Maddix whether he could send a mechanic in to repair a shovel.Maddix told him "No use trying to do anything, Sinsel until you sign up." ... we,are out here to organize this place and we are going to see that it is done."5.Thompson Coal and ConstructionAs noted earlier, Thompson is engaged in strip mining at two locations,one inTaylor County,near Rosemont, West Virginia,and the other in adjoining HarrisonCounty.Thompson likewise operates a tipple which is about one-half mile fromthe strip mine near Rosemont.All of Thompson's coal production from the twostrips is carried to the tipple by truckers who operate as independent contractors.In June 1958,the period in question,there were four employees at the tipple.Thesewere supervised directly by James W Thompson, the proprietor.Late in May 1958, Harry Myers stopped at the Thompson tipple and spoke to,the owner.Myers testified that in a brief encounter with Thompson he told thelatter that the UMW had a majority of the employeessignedup and that he wouldlike to bargain with him.According to Myers, his request met with a negative, andvery profane, response.One of the principal incidents in this phase of the case occurred on June 9.WhenMr. Thompson arrived at his tipple that morning he discovered that the tipplegenerator had been shot full of holes.According to Thompson, at that point,anticipating further trouble later in the day, he armed himself with weapons of hisown and proceeded to get the tipple operating with an auxiliary generator.Between8 and 9 a.m. that morning a large number of pickets, variously estimated at from50 62 to several hundred 63 arrived at the tipple.Among those in the crowd ofpickets wereMyers, Zivkovich, Gladski, and Mayle. It was undisputed that force The foregoing findings are based on the credited testimony of McDaniel and Yacenech.The former had known Bland for several yearsHis identification was positive andthroughout his testimony he impressed me as a frank and honest witness.Bland deniedever making the remark attributed to him and further denied that he was present at thissite at the time.His denial is not creditedLake Jackson and Andy Saltis, two Sinselemployees on the picket line, denied hearing any such remark.Both of these indi-viduals were evasive witnesses whose appearance and demeanor on the stand were mostunpersuasive.0° "Backfilling" is the postmining operation connected with replacing the earth after thecoal has been removed from the strip.m Myers conceded that he refused to give Sinsel any such written permission.Accord-ing to Myers,he declared at the time,"Sinsel, I am not giving you anything.I can'trun your job."OaAccording to Zivkovich.61According to Thompson. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome while after the pickets arrived and remained on the highway overlooking thetipple,Thompson stood at a vantage point on the tipple, in full view of all, witha loaded rifle and announced that if the pickets wanted to keep living they wouldhave to stay off his property.During this period there was much shouting to theThompson employees at the tipple.According to Eli Bennett, one of the latter,the pickets kept calling out "Youscabs, shut this tipple down."Thompsontestified that Zivkovich called out to him "We have got guns up here, too, and some-body will shoot you off the top of that tipple." 64After several verbal exchangesbetween Thompson and theunionrepresentatives, the latter finally persuadedhim to put down his rifle and discuss recognition.Myers, Zivkovich, andGladski participated in the brief discussion which followed.According to Myers,he told Thompson that the UMW had a majority of his employees and desiredrecognition.When Thompson suggested a Labor Board election, Myers counteredwith the offer of a card check by a judge or justice of the peace. Thompson testifiedthat when he suggested a Labor Board election Myers declared "Towiththe Federal Government.We don't need them.We are bigger than they are, andwe will do as weplease.Now if you want to load coal here it will costyou 40 cents a ton or you are not going to run this tipple..We don't giveawhat you pay your employees, as long as you pay us 40 cents a ton." 65According to Myers, although Thompson finally agreed to meet him at the tipplethe next day, the latter never kept the appointment.Thompson loaded no railroad cars with coal after the arrival of the pickets.Clarence Hebb, one of the independent truckers, engaged in hauling coal from theRosemont strip to the tipple, testified that he dumped one load of coal at the tippleafter the pickets arrived.The pickets had shouted at him when he came to thetipple and one had said "you,don't come back here anymore." 66Another witness present that morning was John Kovar, a driver for theH & M Trucking Company. Kovar wasalso engaged in haulingcoal from theThompson strip to the tipple.At about the time that Hebb had his encounter withthe pickets, Kovar was approximately a half-mile from the tipple, his truck fullyloaded.He was stopped at that point by a group of people he estimated to numberfrom 150 to 200, and most of whom were in the center of the road.He testified,"I had to stop because if I didn't stop I would hit them."When he did so, a manwho introduced himself as "Mayle" came forward with a UMW card and stated toKovar "Yousignthat card there, and there will be no trouble."Kovar signed thecard and Mayle then ordered him to dump his load of coal at the roadside.Another man in the group then told Kovar that he would accompany him on thedrive back to the tipple in order that "none of the rest of them will stop you."Kovar's escort remained with him until he reached the tipple.Kovar did not stopthere but proceeded on to Clarksburg and did not return to Thompson's Rosemontoperation.67Many of the union witnesses endeavored to explain their presence at the Thompsonsite on June 9 as pure happenstance.Russell Mayle testified that he was on his wayto another town when he "seen a congregation" at the Thompson tipple.Another,Franklin Cavalier, told of driving by and having stopped when he discovered thatJessWilfong was giving out coffee and sandwiches there. Zivkovich testified thaton his way to Thompson's that morning he had picked up one pensioner who rodealong with him.On the other hand, Zivkovich conceded that some of those atBrownton or Buck Run where he and Myers had been earlier that morning haddriven with him. In a pretrial affidavit that was received during his cross-examina-tion, Zivkovich had averred that on June 9, "Harry Myers asked me to take somepickets to . . . the Thompson Coal Co. tipple. One of the employees there, MarionPritt, had sent word to us of some shooting and the employees wanted some help.I took about 19 or 20 cars of pickets, about 50 or 60 pickets."[Emphasis supplied.]The aforementioned Pritt testified that early on the morning of June 9 he had metEarlWilfong, whom he described as an active union organizer,and told him thatThompson was very incensed over the damage to his tipple machinery, and that"maybe we had better have a little help." 68According to Pritt,Wilfong drove offin the direction of Brownton and about 45 minutes later people began appearing at81This statement was denied by Zivkovich.His denial is not credited.65Myers and Zivkovich denied that the former made any derogatory contrasts betweenthe UMW and the United States Government66The quotation is from the credited, undenled testimony of Richard L. Bryan whowas in the truck with Hebb.°7The above findings are based on the credited,undenied testimony of Hebb and Kovar68The quotation is from Pritt's testimony. UNITED MINE WORKERS OF AMERICA, ETC.171the tipple.Mayle, who at one point endeavored to ascribe his presence at the tippleto sheer coincidence,later conceded that he had been at Gabe's Fork that morningand while there had heard from Earl Wilfong that there had been some shooting atThompson's.He also admitted that a few other cars might have accompanied himto the latter sites.69Mayle further conceded that he"may have said"to Thompsonthat"if any of our men wanted to shoot him he would be a perfect target."Whenasked what he meant by"our men,"Mayle explained"some of the people along theroad there . . . some of them were people that were on these assembly lines. .Because of this evasiveness and hedging on the partof theabove witnesses forthe Respondents and the fact that the witnesses for the General Counsel were, inthe main, frank and forthright,it ismy conclusion and I find,on the above evidence,that on the morning of June 9, the representatives of District 31 and the Internationalmobilized a large mass of pickets whose presence and conduct at the Thompsontipple that day were threatening and coercive,not only to the Thompson employeesbut also to the employees of the independent truckers who were engaged in haulingcoal from the Rosemont strip to the tipple.On June 10,Thompson did not operate.Two employees on the Rosemont strip,John R.Moninger,an oiler,and Lee Donahue,a bulldozer operator,returned to thejobsite that day for tools they had left behind.On the road leading to the strip, theywere stoppedby 15to 20 pickets.Moninger had already signed a UMW card, butDonahue had not. The pickets endeavored to persuade Donahue to sign one also,but he refused.The pickets then gave the two employees 30 minutes to get theirtools.On their way back through the picket line,Donahue was again asked to signa UMW card.When he declined once more,several of the pickets declared that"They oughtto beat theout of him... "Moninger did not know thenames of any of the pickets other than one whom he knew as "Wilfong."On June 13 Thompson attempted to resume operations.Again a large crowd ofpickets arrived.Sergeant Pike, who was present that day, testified that shortly after7 a.m. about75 ofthe people he had seen earlier that morning at Buck Run startedarriving at the Thompson tipple.When trucks from the strip mines drove up tounload their coal, crowds of men and women gathered on the ramp to the tippleand refused to move.Throughout this period the pickets called out threats ofvarious kinds to the Thompson employees on the tipple.Thus, according to RenickFreeman, he heard the pickets say "Let's go down over the hill and kill the scab" Eli Bennett,another Thompson employee, testified that he heard a picketshout "We ought to take a gun and go down and kill them at the tipple."Gladski,Mayle, and Bland were present during this period.The truckdrivers finally de-spaired of being able to get on the ramp and drove away. Soon thereafter Thompsonleft the area also.According to Sergeant Pike, at about this time Harry Myersarrived.Pike had known Myers for a long while. He testifiedThat [was] the first time I had seen Harry for several years, and I shook handswith him,and he told me at that time these pickets were his men and that hewould be responsible for them,and that if the occasion arise they would havea warrant for any of his men to notify him, and he would bring them in; itwouldn't be necessary for me to come out and get them.Q. Did hesay anything else?A. After Thompson had left his tipple,Harry ordered the pickets to returnto Buck Run, and they did, they left there and returned to Buck Run.70Before the pickets left, Gladski and Bland had met with Thompson. Freemanand Bennett,the two employees at the tipple,were also present.Freeman testified,"They askedJim [Thompson]how come he was trying to operate the tipple .and they would like to have a royalty and if he didn't pay the royalty on the coalthey was going to shut the tipple down,and they asked us [Freeman and Bennett]ifwe would join the Union,and I told them[no]..Jim[Thompson] askedthem if they would take the Coal Companyand runitand give him 25¢a ton andthey said they weren'tin the coal business....All they wanted was theirmoney. . . ." 7189 In his pretrial affidavit,which was received in evidence Mayle stated,"The morningof June 9,1958, I was on a picket line at Blue Ridge Coal Co. when Earl Wilfong toldme there might be shooting at the Thompson Coal Co. because he had seen a man witha gun. I took about 10 or 12 carloads of pickets and went to the Thompson tipple..1179 Sergeant Pike's testimony as to this conversation was undenied. Pike was a thoroughlycredible witness and his account of the events on this occasion is accepted as true.n Thompson testified that Bland also stated that the 11MWhad a "wrecking crew intheir employ all of the time,and they would blow this wholevalley off the map,if they had to. . . . 11Bland denied that he made this remark to Thompson.Gladski 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwo of the truckdrivers testified as to the circumstances which caused them to-abandon their efforts to unload any coal after the pickets arrived.Clarence Hebb,himself an independent contractor, was driving a truck that day and had two of hisdrivers on other trucks there that morning.He testified that while he was nearthe ramp awaiting an opportunity to unload,RussellMayle asked him if he wouldpromise not to haul any more coal for Thompson if the pickets permitted him todump the load then on his truck.Hebb agreed;Mayle then spoke to the pickets andreported back that they would not let Hebb dump any coal at the tipple.Hebbstated that by that time the ramp was so crowded with people it was impossible forhim to drive up to it and he made no attempt to do S0.72 Lawrence Miller,a driverfor the H & M Trucking Company, testified that he was met by pickets as he ap-proached the tipple with a load of coal from the Rosemont strip.The road was-blocked by an automobile that was parked sideways;about 150 people were standingaround it.A picket asked Miller if he was a union driver.When he responded inthe negative some of the pickets threatened to overturn the truck.Miller was thenoasked to sign a UMW card and was told by one of the pickets "if you don't thensomebody just maykicktheout of you."Another picket then appeared witha club,whereupon Miller signed.According to Miller, at that moment,"Iwouldhave signed anything."Afterhe had signed the card,the automobile that blocked theroad was removed.One of the pickets stepped into the truck and accompaniedMiller a short distance further.At that stage the truck was stopped by anothercrowd of pickets who told Miller that he would have to dump his load of coalimmediately.Miller complied with this order, unloaded his coal at the roadside andleft the area.He did not return.Pickets were at the tippleeveryday for several weeks in June,but picketing was.discontinued when Thompson did not resume operations.At thetime of the hear-ing he still had not gone back into production at the Rosemont tipple.C. The agency issue1.District 31 as an agent of the InternationalThe International seeks to avoid responsibility for much of the conduct hereinvolved on the ground that the organizing campaign was a function solely ofDistrict 31 and that the parent body can not be held liable for the acts of District 31or the organizers working for the latter.District 31 holds a charter from the International but has no constitution orbylaws of its own.It operates under the constitution and bylaws of the International.Ithas three officers, President Cecil J. Urbaniak, Vice President Pnakovich, andSecretary-Treasurer L. Clyde Riley.These officers are appointed by the executiveofficers of the International 73 for 1-year terms.Theymay be removed from officeby the same officials of the International at any time.The salary of the presidentof District 31 is paid directly by the International, but District 31 pays the salaryof its vice president and secretary-treasurer.These same three officers of District31 may appoint"District representatives."During the period in question there werefour of the latter and Harry Myers was one of them.Mr. Myers testified that when he was put in charge of the organizational campaignthat figures in these cases, four representatives of the International were assignedto work with him, Cappellini, Gladski, Murray, and Zivkovich.Mr. Riley testifiedthat International representatives,such as the last four named,receive their appoint-mentsfrom the executive officers of the United Mine Workers.He further testifiedthat they are paid their salaries by the International and not by District 31.Through-out the membership drive the organizers solicited the employees involved hereinto sign application cards in the "United Mine Workers of America"and authorizethat union and its "representatives to act . . . as a collective bargaining agency inallmatters pertaining to pay, rates, wages,hours of employment and other conditionsof employment."74In their subsequent bargaining conferencesMyers and therepresentatives of theInternational uniformly requested that the employers hereinvolved sign the standard UMW contract which the International had negotiatedtestified that it was Thompson who had mentioned a wrecking crew. Under the circum-stances, itismy conclusion that the more accurate account of this meeting is that whichFreeman gave and which appears in the quotation above72 Sergeant Pike took the position that the ramp was off the highway and on Thompson'sprivate property so that he had no authority to order that it be cleared of pickets.73 These are Messrs John L Lewis, Thomas Kennedy, and John Owens.74The quotation is from the language on the application cards. UNITED MINE WORKERSOFAMERICA, ETC.173for the bituminous coal industry.The very substantial support which the Interna-tional contributed by its advance of over $190,000 for the payment of weekly benefitsto the strikers involved in the organizational drive has already been discussed.Asfound earlier herein, Mr. Riley supervised the disbursement of this fund in the formof $30 checks to the individual strikers who had assembled at the different picketlineswhich Myersand the International representatives had encouraged,established,and maintained.In the light of the foregoing, it is my conclusion and I find that throughout theperiod in question, District 31 was acting as an agent of the International in further-ing the organizational objectives of the International, and that the District and theInternational were engaged in a joint venture for which both were equally respon-sible.United Mine Workers of America, et at., District 23, et a!. (West KentuckyCoal Company, et al.), 92NLRB 916, 950-951, enfd., 195 F. 2d 961 (C.A. 6), cert.denied 344 U.S. 920. It is my further conclusion that, in connection with theorganizational campaign out of which the present proceeding arose, the officersand agents of District 31 were agents of the International.Mile Branch Coal Co. v.United Mine Workers of America, et al.,266 F. 2d 919 (C.A.D.C.).One other related matter should be considered here. In its brief,the International,concedes that there was proper service of the charges in these cases in November1958.It contends, however, that the limitation in Section 10(b) of the Act barsany liability for alleged violations prior to May 26, 1958, in Case No. 6-CB-482,and prior to May 21 in the other four cases.There is no merit to this contention.On June 13, 1958, L. Clyde Riley, secretary-treasurer of District 31 andan agent of-the International 75 accepted service of charges in Case No. 6-CB-469 against"United Mine Workers of America, Harry Myers and its and his agents, members,employees,pickets and associates."In addition,during this same period in Juneand in September 1958, District 31 was served with charges in all of the cases in-volved in this proceeding. I have already found that for all purposes material tothe subject matter of the instant complaint District 31 was the agent,and, in effect,analter ego,of the International.Consequently, it is my further conclusion, thatservice on Riley and on District 31, both agents of the International,was adequateservice of the International for those periods prior to May 21 and May 26, 1958,which are in question.United Mine Workers of America v. Meadow Creek CoalCo., Inc.,263 F. 2d 52, 59 (C.A. 6), cert.denied359 U.S. 1013;Claycraft Co. v.United Mine Workers of America,204 F. 2d 600, 602-603 (C.A. 6).2.Agentsof District 31 and the InternationalThe Respondents concede that Myerswas an agent of District31 and thatGladski,Murray, and Zivkovichwere agents of the International. Ifurther find, on the aboveevidence, that duringthe periodhere in question these-five named were agentsof both District31 and the International.The General Counselalleged,and the Respondent denied,that Russell Mayle,William Bland,John Maddix,SteveMaddix,WilliamMaddix,JessWilfong, LeeShoulders,and AussieKimber were also agents of the Respondents.The evidenceas to this issue will now be considered.NeitherMaylenor Bland was an employee of any employer involved in theorganizational campaign.Mayle had beena member ofthe UMWfor many yearsand had heldseveralofficesin Local 2311.At the timeof the hearing he was bothfinancial-secretary and treasurer of that union and received a small salary in connec-tionwith theformer post 78He was also a laid-off employee of the Simpson Creek-Colliery,mentioned earlier,and had been unemployed since October1957.Mayleconceded thathe hadplayedsome part in the organizational effort among the.employeesof the ChargingParties, and that he had secured signed application cardsfrom a few of those employees.He also concededthat he had often visited the751n theMile Branch Coalcase the court stated(supra) :The evidence showed'that the President and Secretary-Treasurer of District No. 6are appointed to their posts by the President of the International, and that theirsalaries are paid by the International.The only appointments which the Inter-national's constitution authorized its President to make fall into two categories :(1) specified International posts, and (2) "such organizers, field and office workersas may . . . be necessary to conduct the affairs of the International Union." In theabsence of countervailing evidence, it would appear that District officers necessarilyfallwithin the second category as agents of the International to "conduct [its]affairs... .'He testified that as financial-secretary he received a salary of $6.93 a week. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicket lines, but testified that these were only for brief intervals.According toMayle, in addition to his duties with Local 2311,he had various responsibilities asa volunteer assistant in the distribution of surplus commodities.He explained thatthe combination of functions which he performed for the State Department ofPublic Assistance and for Local 2311 required that he contact many members forthe execution of forms, applications,and various other papers and that, in so doing,he often visited the picket lines.The casual explanation which Mayle offered forhis frequent presence in the midst of the pickets must be viewed in the light of thegreat number of witnesses who testified as to his activities throughout the monthsthat the picketing was in progress.Even Mayle conceded that he often arrivedat what he termed the "assembly lines" around 6 or 7 a.m.This, of course,was thehour at which the nonstrikers sought to report for work. It was undenied thatMayle, in the company of Gladski and Zivkovich, contacted the officials of BlueRidge and sought to discuss a collective-bargaining contract before the workstoppages began.Laterhe sought out Rorrer,president of Blue Ridge, to arrangea meeting between the officials of Blue Ridge and Harry Myers.Mayle was presentat the Blue Ridge mine when pickets stoned the truck of John Breedlove and super-vised the placement of the pickets on the road which led to the tipple.There wasalso testimony from Forest McDaniel, an employee of Blue Ridge, that after hesigned an application card inthe UMWatMayle's solicitation,Mayle told him toreport to the picket line at Buck Run the next morning.Although at the hearingMayle sought to disassociate himself from the picketing,during his cross-examinationit developed that earlier he had given an affidavit in which he had conceded:"In thelast few months I have been acting as a leader in the picketing of some of the non-union mines in Taylor County. .William Bland was an unemployed miner who had last worked for the ClinchfieldCoal Company,an employer not involved in this proceeding.He sought to explainhis frequent presence among the pickets on the ground that as a long time member oftheUMW hewas interested in the welfare of the strikers and also that he hadvolunteered to assist in the distribution of food and clothing to the needy familiesof the strikers.He conceded that he occasionally signed up members for the UMW.He likewise conceded that, along with Gladski,he had met with Thompson whentheUMW hadsought to initiate collective-bargaining negotiations with that em-ployer.Sergeant Karickoff,who was a frequent visitor to the picket lines testifiedthat Bland was usually in the company of Harry Myers at those sites.Karickofffurther testified that one night when he was called to the scene of an altercation thatoccurred between the strikers and nonstrikers along the Grafton Coal road, Blandtold him that he was in charge of the picketing.Both Mayle and Bland received$30 per week from L.Clyde Riley,the secretary-treasurer of District 31, as did the striking employees of the Charging Parties.Riley conceded,however, that neither Mayle nor Bland had voluntarily quit work orbeen discharged because of the instant labor dispute.From the record it appears thatMayle was the only member of Local 2311 who received these $30 a week payments.Bland was similarly favored among the members of his local.He admitted that ofthe 123 men who had been laid off by his former employee he was the only one thatreceived$30 a week from the UMW.During the cross-examination of HarryMyers, a prehearing affidavit was received in which Myers had stated of theorganizational campaign: "Eli Zivkovich,as nationalrepresentative of the UMWwas in charge, assisted by Bill Bland and Russell Mayle.These two, Bland andMayle are miners,unemployed at present,and members of UMW."On the basisof the foregoing evidence,it ismy conclusion and I find, that, throughout the periodhere in question,Mayle and Bland were acting as agents of the Respondents Dis-trict 31 and the International.Steve Maddix,JessWilfong, John Maddix,Jr.,Lee Shoulders,and Aussie Kimber,as the findings set forth above disclose,were frequently on the picket lines and, oftenin the presence of the representatives of District 31 and the International, participatedin the incidents that have been the subject matter of this proceeding.All of theselast-named individuals,with the exception of Kimber,received$30 per week benefitchecks which have been discussed earlier.SteveMaddix and Jess Wilfong were the first to approach Chester Sinsel, theproprietor of the Sinsel Coal Company,to request that he bargain with the UMW.Subsequently,they participated,along with Zivkovich,Cappellini,andMurray,in the short-lived conference with Sinsel at which the union representatives soughtto obtain Sinsel'sagreement to a contract with the UMW.Late in May 1958,and after he had participated in much of the picketing,Maddix told Sinsel thatthe latter would be unable to resume any of his coal mining operations until hesigned up with the UMW and then added"We are out here to organize this place UNITED MINE WORKERS OF AMERICA, ETC.175and we are going to see it is done."Neither one appeared at the hearing to refutethe testimony as to their participation in the numerous incidents attributed to them.John Maddix, Jr., was likewise an employee committee member.As a memberof the employee selected committee for the Marra Brothers' mine, Maddix hadparticipated in the bargaining conferences held with those owners, along withMyers and Zivkovich.At the hearing, Maddix conceded that he acted as thespokesman for the committee. Shoulders was a striking employee of the CraigmoorCoal Company and Kimber was a pensioner of the UMW welfare fund who livedin the area.There was credible testimony as to their having participated innumerous incidents of picket line misconduct or coercion.Neither was calledby the Respondents to testify and no explanation was offered for their failure toappear and deny the testimony offered as to them by the witnesses for the GeneralCounsel.It is my conclusion and I find that, as alleged in the complaint, SteveMaddix,JessWilfong, John Maddix, Jr., Lee Shoulders, and Aussie Kimber wereacting as agents of the Respondents District 31 and the International throughoutthe period in question and that the latter organizations are responsible for theirconduct.77In the summer of 1958 when most of the incidents that form the subject matterof this case occurred, Harry Myers had not been so reluctant as he was at thehearing to acknowledge the identity of the pickets and the responsibility of theUMW for their presence on the picket lines. Sergeant Karickoff testified, crediblyand without contradiction, that on a visit to the Brownton intersection in May,Harry Myers had told him, as to the assemblage of pickets there that "they wereorganizing the small mines, that that was a start in Barbour County, and he namedother mines where they were going, that it was a union activity and in the verystart of it he told me, he said it is going to be peaceful picketing but if any of theboys do get out of line you let me know and I will bring them in .78Onanother occasion, at Thompson's tipple on June 13, Myers told Sergeant Pike thatthe pickets present "were his men and that he would be responsible for them, andthat if the occasion arise they would have a warrant for any of his men to notifyhim and he would bring them in; it wouldn't be necessary for me to come out andget them."According to Pike, in that same conversation Myers told him "thatthe pickets would be there until he unionized the mines, if it took a long time.Heindicated to me he had a million and a half tons of nonunion coal cut off and hewas going to unionize them or keep it cut off."79In the light of the foregoing andupon the entire record in this case it is my conclusion and I find that District 31and the International were responsible for the conduct of the pickets which theiragents massed at the picket lines and assembly points and for the action of thosegroups in barring the ingress and egress of the nonstrikers on the numerous oc-casions set out in the findings above.3.The issues as to Local 2311Earlier herein,I have found that Russell Mayle, treasurer and financial secre-tary of Local 2311, acted as an agent of District 31 and the International duringthe period in question.Therewas no evidence,however, that any other officer,or even a member,of Local 2311had participated similarly in the organizationalcampaign on which District 31 and the International embarked.Nor was thereany evidence that during the months covered by the complaint herein Local 2311had authorized or ratified Mayle's conduct.Consequently, it is my conclusion thatMayle's activities that are an issue in this case cannot be attributed to Local 2311.For this reason, I find that the evidence adduced by the General Counsel fails tosustain the allegation of the complaint that the latter organization violated Section8(b)(1)(A)of the Act.The motion to dismiss the complaint as to Local 2311 is,therefore, granted.Oertel Brewing Company, et al.,93 NLRB 530, 531, enfd. 197F. 2d 59 (C.A. 6).D. Concluding findingsThe Respondents urge that they were not responsible for any misconduct on thepart of the strikers.In effect,they have sought to establish that they were no more77William Maddix was another individual alleged in the complaint to have been anagent of the Respondents.The record contains no evidence as to his activities.Con-sequently,itwill be recommended that the complaint as to him be dismissed'8Myers did not contradict the foregoing testimony and acknowledged "I think I did[have such a conversation with Karickoff]."79Myers conceded that Sergeant Pike had related a substantially accurate aee^"int oftheir conversation. 176DECISIONSOF NATIONAL LABOR RELATIONS BOARDthan innocentbystanders to the events in question:That the employees of the.Charging Parties hadgoneon strike of their own volition, that they had remained onstrike without any inducement or direction from the Respondents and that the latterhad not authorized picket or assemblylines.The evidence in this case is to thecontrary.The whole strength of the UMW organization was thrown into thestruggle,its representatives and agents established picket stations at vantage pointsin Taylor and Barbour Counties from which pickets could be, and were, marshalledfor assignment at any of the strike-bound properties, the International and Districtrepresentatives were frequently, and at times almost constantly, in attendance, and,finally, the pickets received weekly strike benefits that by the end of 1958 approxi-mated $180,000.Riley made these payments to only 138 men.All were striking.employees of the employers in Barbour and Taylor Counties who were involved in-the organizational drive of the UMW.Riley and other representatives of theRespondents testified that the moneywas givenonly as a form of benefit to theneedy.He conceded, however, that District 31 had several thousand unemployedmembers not involved in this organizational campaign and that none of them receivedany $30 per week checks.These weekly payments were doubtless inadequate tosupport many families.Nevertheless, they were unquestionably a strong inducementto those who wanted to continue their organizational struggle until the employerscapitulated.Moreover, on this record, it is my conclusion and I find that manystrikerswere given to understand that, to qualify for these benefits, service on thepicketline was essential.Here, as in another case involving District 31, "it is abundantly shown that repre-sentatives of respondents engaged in threats and violent conduct in attempts tocoerce the employees of [the charging parties] in the exercise of rights guaranteedthem by the act."N.L.R.B. v. United Mine Workers of America, District 31, et al.,198 F. 2d 389, 390 (C.A. 4), cert. denied 344 U.S. 884.Upon the evidence andfindings detailed above, it is my conclusion that District 31 and theInternational,violated Section 8(b)(1)(A) of the Act by the use of mass picketing to deny theright of ingress and egress to the employees of the Charging Parties to the mines andtipples ofthose employers, by threateningto assault,and assaulting,the aforesaidemployees, by threatening to assault,and assaulting,the independent trucking con-tractors used by the ChargingParties aswell as the employees of said contractors,and by assaulting one ofthe employers.80More specifically, I conclude and find thatDistrict 31 and theInternationalviolated the aforesaidsection ofthe Act by thefollowing action and conduct of its agents:Case No. 6-CB-468(1) By the mass picketing,the accompanying threats of reprisal voiced by the-pickets, and the stoning of nonstrikers that occurred at the Brownton intersection, onthe Grafton Coal road and along the Stewart Run road, on and after April 22, 1958,which intimidated and prevented the employees from reporting for work.(2) By threats to and/or assaults upon employees Riffle,Wilson,RobinsonKeene, Williams, Parks, Cleavenger,and Menear which prevented or delayed themfrom reporting for work on occasions in April,May, and June 1958,as describedin detail,supra.(3) By the assault committed upon Sammie Marra in May by Shoulders,Kimber,and Wilfong.8180 The issue,as framed by the complaint in the instant case, is solely whether theRespondent Unions restrained or coerced employees in the exercise of their statutoryrights.It is,therefore, no defense for the Respondents to urge, as they did during thehearing, that the Charging Parties had also committed unfair labor practicesCommuni-cationWorkers of America, AFL-CIO (Ohio Consolidated Telephone Company),120NLRB 684, 686-687 (".. . the Act provided the Respondents with ready redress, if theybelieved the Company had engaged in misconduct by filing an appropriate charge with theGeneral Counsel for his independent determination as to whether to proceed with theissuanceand prosecution of a complaint.").SeeInternational Longshoremen's andWarehousemen'sUnion,CI.O. (Sunset Line and Twine Company),79 NLRB 1487, 1492,footnote 6("Unlawful conduct on the part of the Company, if established, wouldneither extinguish the right of its employees to be free of union restraint and- coercion,nor justify the Respondent Unions' alleged infringement of that right.")E1 Such violence on the part of the union agents, although committed upon an em-ployer and outside the presence of the employees,was ofsuch a character that the lattercould reasonably be expected to learn of it and be intimidated thereby.N.L.R.B. v. UNITED MINE WORKERS OF AMERICA,ETC.177(4) By the threat to Clarence Wolfe and Herman Riley implicit in remarks andconduct of John Maddix, Jr., and Aussie Kimber in Brownton on about June 1, 1958.(5) By the threat uttered by a group of pickets in mid-June 1958 when HowardC.Williams was told that the next time he sought to report for work he should bearmed "because we have got guns . . . we will kill you." 82(6) By the incident late in June in which Parks, Williams, and several otheremployees, accompanied by Louis Marra, were proceeding from the mine towardPepper, when the road was blocked by pickets, the nonstrikers were stoned andWilliams was shot.(7) By the threat of Ed Fluhardy, a striker, to kill Williams if he continued towork at the mine and the intimidation practiced by Shoulders in pursuing Wolfe, anonstriker, with his automobile, while the latter walked to and from work.(8) By the assault upon Lloyd Kelly and Paul Gooden on June 29, 1958, and thestoning of Gooden and the other nonstrikers with him by pickets in the companyof Myers, Bland, and Steve Maddix.(9) By the picketing of Riffle's home in August by Steve Maddix, Bland, andShoulders.(10) By the action of Shoulders and other pickets with him in preventing WilliamMessenger, a nonstriker, from reaching the Marra mine in August 1958.Case No. 6-CB-467(1) By the threat implicit in the remark of Mayle to Parks and Williams thatwork at the M & T mine had to be stopped "and if it takes violence we will haveviolence."(2) By the mass picketing which blocked the Stewart Run road on May 22, thesubsequent stoning of nonstrikers Bennett, Booth, Williams, and Parks when theyattempted to proceed, and the assault upon Williams committed by Bland.Case No. 6-CB-466(1) By the mass picketing at Gabe's Fork on April 22, 1958, and thereafter,which intimidated and prevented the employees from reporting for work.(2) By the restraint and coercion implicit in the remarks of Mayle on April 21when he told employees Greathouse and Smith "either join the Union or you arenot going to work" and on April 22 when, after they had walked through thepicket line,Mayle told them "We will kill you- -, if youcome back in the morning."(3) By Mayle's remark to nonstriker Coffman on April 23 that if the latterwent to work at the mine ". . . we will come upthere and beat you off."(4) By the stoning of Breedlove, the independent trucking contractor, andMitchell, a Blue Ridge employee, by pickets in the Gabe's Fork intersection onMay 27, and the threats of reprisal voiced by other pickets at the tipple site to theBlue Ridge employees and Breedlove that same day.83Case No. 6-CB-482(1) By the mass picketing, the road blocks and the threats of reprisal which theagents of District 31 and the International used to intimidate and prevent thenonstrikers among the Sinsel employees from reporting for work at both the Brown-ton and Reppert jobs on and after May 9, 1958.(2) By the threat implicit in the remark of William Bland, while among thepickets onMay 12, to employees Yacenech and McDaniel that "If we have to,we can spill some blood to keep you from going in there."Local 140, United Furniture Workers. etc,233 F 2d 539, 540-541 (CA. 2) ;UnitedPackinghouse Workers of America, AFL-CIO (R. L Ziegler, Inc.),123 NLRB 464;H. It.McBride, d/b/a H. R McBride Construction Company,122 NLRB 1634.82Altliough these pickets were not identified by Williams, their actions and conductwere similar to those in which many identified agents of the Respondents participatedboth before and after this occasionIn this context of violence and intimidation and thefailure of the Respondents to repudiate this type of conduct by their admitted -^ents,on the above-descnbed occasionCentralMassachusetts Joint Board, Textile WorkersUnion of Ametiea, AFL-Cf0 (Chas Weinstein Company),123 NLRB 59083 The assault upon Breedlove. under the circumstances present here, was as in-timidatory as the stoning of the Blue Ridge employeesSee cases citedsupra,footnote 81.586439--61-vol. 129-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDCase No. 6-CB-469(1) By the mass picketing and the accompanying threats of reprisal voiced bythe pickets at the Thompson tipple onJune 9and 13 which intimidated the Thomp-son employees, the independent trucking contractors, and the employees of thelatter.(2)By the declaration of pickets at the Rosemont strip on June 10, that theyought to beat up Donahue, a nonstriker, for refusing to sign a UMW card.(3) By the road blocks and threats used by the pickets on both June 9 and 13to intimidate Kovar and Miller, drivers for independent trucking contractors, andin that manner prevent them from hauling coal from the Rosemont strip to theThompson tipple.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Unions, District 31 and the International, andtheir agents, set forth above, occurring in connection with the mining operationsof the employers as appears in section I, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend tolead, and have led to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYThe General Counsel urges the entry of a "broad order" against the aforesaidRespondents prohibiting similar violations throughout the territorial jurisdictionof District 31. It is clear from all the facts that the coercive practices found tobe unlawful in all of these cases have been typical methods and techniques utilizedby District 31 and the International in their organizational activities and that it maybe reasonably anticipated that the Respondentswill engagein similar conduct inthe future not only against the employees of the five employers involved but as toother employees engaged in mining operations anywhere within the organizinglimits of District 31.N.L.R.B. v. United Mine Workers of America, District 31,et al.,198 F. 2d 389, 390 (C.A. 4), cert. denied 344 U.S. 884;United Mine Workersof America, District 2 (Mercury Mining and Construction Corporation),96 NLRB1389, 1391-1392, enfd. 202 F. 2d 177 (C.A. 3). For this reason, I conclude that thepolicies of the Act will best be effectuated by recommending the entry of a broadorder in terms coextensive with the threat of future violations of Section 8(b) (1) (A)of the Act. Further, because of the scope and range of the activities of the afore-said Respondents I shall recommend that they be required to publish the terms ofthe noticein a newspaper of generalcirculation within the territorial jurisdiction ofDistrict 31.United Hatters, Cap & Millinery WorkersInternationalUnion, AFL--CIO, et al. (Louisville Cap Company),123 NLRB572;N.L.R.B. v. Local 135,International Brotherhood of Teamsters, etc.,267 F. 2d 870 (C.A. 7), enfg.Local135, International Brotherhood of Teamsters, etc. (Capital Paper Company et al),117 NLRB 635, 647.Upon the basis of the above findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.United Mine Workers of America, United Mine Workers of America, District3 1, andUnitedMine Workers of America, Local 23 11, are labor organizationswithin the meaning of Section 2(5) of the Act.2.Each of the Charging Parties hereinisengagedin commerce within themeaning ofSection 2(6) and (7) of the Act.3.By restraining and coercing the employees of MarraBros.,M & T, BlueRidge, Thompson, and Sinsel, and the employees of various independent truckingcontractors doing business with the foregoing, in the exercise of the rights guaranteedin Section 7 of the Act, District 31 and the International have engaged in and areengagingin unfair labor practices within the meaning of Section 8(b)(1)(A)of the Act.4.The aforesaidunfairlabor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.Local 2311 has not restrained or coerced the employees of the ChargingParties as alleged in the complaint.(Recommendationsomitted from publication.]